KLEVANSKY PIPER, LLP
A Limited Liability Law Partnership

SIMON KLEVANSKY                  3217-0
ALIKA L. PIPER                   6949-0
ELAINE T. CHOW                  10377-0
CARISA LIMA KA’ALA DUFFY 7372-0
841 Bishop Street, Suite 1707
Honolulu, Hawaii 96813
Telephone: (808) 536-0200
Facsimile: (808) 237-5759
E-Mail: sklevansky@kplawhawaii.com
        apiper@kplawhawaii.com
        echow@kplawhawaii.com
        kduffy@kplawhawaii.com

Attorneys for Trustee Dane S. Field

                     UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF HAWAII

In re                                   Case No. 16-01294
                                        (Chapter 7)
ROLLOFFS HAWAII, LLC,

                      Debtor.

DANE S. FIELD, Chapter 7 Trustee for    Adversary Proceeding No. 18-90035
the Estate of Rolloffs Hawaii, LLC
                                        PLAINTIFF’S OPPOSITION TO
                      Plaintiff,        MOTION TO DISMISS, FILED ON
                                        FEBRUARY 15, 2019; EXHIBITS
                v.                      “1”-“16”; DECLARATION OF
                                        SIMON KLEVANSKY
TRASHMASTERS, LLC; CORRIDOR
CAPITAL LLC; CORRIDOR                   Hearing
CAPITAL ADVISORS, LLC;                  Date: April 12, 2019
CORRIDOR TRASHMASTERS, L.P.;            Time: 2:00 p.m.
SPB MANAGEMENT, LLC; SPB                Judge: Hon. Robert J. Faris

115347_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 1 of 122
WASTE, LLC; SPB CAPITAL GP,
LLC; SPB CAPITAL PARTNERS,
L.P.; SPB PARTNERS, LLC; CRAIG                Related Document Nos. 19, 20, 21, 25,
ENENSTEIN; L. GEOFFREY                        29
GREULICH; EDWARD A.
MONNIER; JESSAMYN DAVIS; ARI
D. BASS; SCOTT R. BULLOCH;
KENNETH M. PRESSBERG;
KRISTIAN GOURLAY; DOUGLAS
L. ASAY; DOUGLAS D. ASAY;
CHARLES E. LEONARD; BRIAN
COLBECK; ROLLOFFS HAWAII,
INC.; THE KNG GROUP, LLC;
COLBECK CONSULTING LLC;
JOHN DOES 1-50; JANE DOES 1-50;
DOE CORPORATIONS 1-50; DOE
PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,

                      Defendants.


                        PLAINTIFF’S OPPOSITION TO
                MOTION TO DISMISS, FILED ON FEBRUARY 15, 2019


                        [This space is intentionally left blank.]




115347_9.docx                             -2-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 2 of 122
                                            TABLE OF CONTENTS

                                                                                                                    Page

TABLE OF AUTHORITIES ........................................................................ vi

I.          INTRODUCTION .............................................................................. 2

II.         BACKGROUND ................................................................................ 4

       A.       The Syndicator Defendants Controlled TrashMasters and
                the Debtor ...................................................................................... 4

       B.       The Syndicator Defendants’ Fraudulent Scheme .......................... 6

       C.       The Debtor was Insolvent at Inception.......................................... 10

       D.       The Syndicator Defendants Received $1,849,131 in
                Advisory Fees, for Which the Debtor Received Little or
                No Value, and Were Accrued Because the Debtor was
                Unable to Pay Them on a Timely Basis, and were
                Eventually Paid from the Proceeds of a Hard Money Loan.......... 12

       E.       The Colbeck Consulting Agreement was Between
                TrashMasters and Colbeck Consulting.......................................... 15

       F.       The Trustee Initiated Early Discovery in this Case, and on
                February 4, 2019, Served Requests for Production of
                Documents, on the Syndicator Defendants, However
                Discovery by Stipulated Order is Currently Stayed in the
                Case ............................................................................................... 17

III.        LEGAL ARGUMENT ....................................................................... 18

       A.       Fed. R. Civ. P. 12(b)(6) Standard .................................................. 19

       B.       The Complaint Meets the Fed. R. Civ. P. 8 “Short and
                Plain Statement of the Claim” Pleading Standard......................... 22




115347_9.docx                                                  i
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 3 of 122
                                                                                                                      Page

    C.          The Trustee Has Sufficiently Pled With Particularity Its
                Intentional Fraudulent Conveyance and Transfer Claims
                In the Complaint ............................................................................ 23

         1.          The Complaint adequately sets forth the fraudulent
                     scheme of the Syndicator Defendants ...................................... 26

         2.          The Complaint states plausible claims for intentional
                     and constructive fraud .............................................................. 28

                a.         The Complaint meets the intentional fraud pleading
                           standard for Haw. Rev. Stat. § 651C-4(a)(1) claims........... 28

                b.         The Complaint meets the intentional fraud pleading
                           standard for common law fraudulent conveyance
                           claims .................................................................................. 30

         3.          The Complaint adequately pleads constructive fraud
                     claims under Haw. Rev. Stat. § 651C-4(a)(2) and
                     § 651C-5 ................................................................................... 32

         4.          The Syndicators Defendants’ Additional Bases Upon
                     Which They Contend the Fraudulent Conveyance and
                     Fraudulent Transfer Counts Do Not State a Claim
                     Lack Merit ................................................................................ 34

                a.         The payments at issue were not made on account of
                           antecedent debt of the Debtor ............................................. 35

                b.         The Debtor did not receive reasonably equivalent
                           value for the payments it made on TrashMasters’
                           debt ...................................................................................... 40

                c.         The Trustee has sufficiently pled the Debtor’s
                           insolvency in the Complaint ............................................... 43

                     (i)       The Debtor’s continued its business for 6 years
                               on the backs of its creditors ........................................... 47



115347_9.docx                                                   ii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 4 of 122
                                                                                                                   Page

                    (ii)      The Syndicator Defendants used a hard money
                              loan to pay a portion of their advisory fees and
                              in 2012 it was clear the Debtor had a “problem
                              loan” rating ..................................................................... 48

         5.         The Syndicator Defendants improperly introduce and
                    rely upon audited, but inaccurate, financial statements
                    of the Debtor to dispute the Debtor’s insolvency .................... 50

         6.         The Trustee has adequately pled insider status as to the
                    Syndicator Defendants ............................................................. 54

    D.          In Light of the Syndicator Defendants’ Control of the
                Debtor and TrashMasters, the Complaint Provides
                Sufficient Detail as to the Transfers the Trustee Seeks to
                Avoid ............................................................................................. 59

    E.          Group Pleading is Permitted in this Case as the Officers,
                Directors, and Entities are Closely Related ................................... 60

         1.         The SPB Officers and Directors and the Corridor
                    Officers and Directors are a narrowly defined group of
                    officers and directors who managed and controlled the
                    Debtor’s business and financial affairs, and financial
                    statements in particular, thus group pleading as to
                    these defendants is permitted ................................................... 62

         2.         The Corridor Entities and the SPB Entities are closely
                    related companies, each of which through their same
                    principals had direct involvement with the Debtor in
                    general and its financial statements and affairs in
                    particular, thus group pleading as to these defendants
                    is permitted ............................................................................... 63

    F.          The Breach of Fiduciary Duties Claims (Counts LV, LVI,
                and LVII) are Adequately Pled and the Syndicator
                Defendants’ Contentions Regarding the Breach of
                Fiduciary Duty Claims Lack Merit ............................................... 64


115347_9.docx                                                iii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 5 of 122
                                                                                                                   Page

         1.         The Debtor was insolvent from inception and each of
                    the Syndicator Defendants are liable for the breach of
                    fiduciary duty claims ................................................................ 64

         2.         Count LV adequately states claims for breach of
                    fiduciary duty against the Syndicator Defendants ................... 72

         3.         The Debtor and TrashMasters were insolvent, thus,
                    ratification of any avoidable transfer gives rise to a
                    breach of a fiduciary duty claim ............................................... 75

    G.          The Conspiracy Claims (Counts LVIII, LIV, and LVIII)
                are Adequately Pled and the Syndicator Defendants’
                Contentions Regarding the Conspiracy to Commit
                Fraudulent Conveyances, Transfers, and Breaches of
                Fiduciary Duties Lack Merit ......................................................... 75

         1.         The Trustee has standing to bring civil conspiracy
                    claims on behalf of the Debtor ................................................. 76

         2.         The Trustee is permitted to bring civil conspiracy to
                    commit fraudulent conveyances and transfers claims.............. 80

         3.         The Trustee has sufficiently pled the civil conspiracy
                    to commit fraudulent conveyances and transfers and
                    civil conspiracy to commit breaches of fiduciary duties
                    claims ........................................................................................ 81

    H.          The Aiding and Abetting Breach of Fiduciary Duties
                Claim (Count LVIX) is Adequately Pled, and the
                Syndicator Defendants’ Contentions Lack Merit .......................... 83

    I.          The Alter Ego Claims (Count LX) are Adequately Pled
                and the Syndicator Defendants’ Contentions Regarding
                the Alter Ego Claim Lack Merit .................................................... 86




115347_9.docx                                                iv
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 6 of 122
                                                                                                                    Page

    J.          The Unjust Enrichment Claim (Count LXI) is Adequately
                Pled, and the Syndicator Defendants’ Contentions
                Regarding the Alternative Unjust Enrichment Claim Lack
                Merit .............................................................................................. 90

    K.          The Dismissal of Claims as to Other Defendants Should
                be Denied as the Claims are Properly Pled and Plausible
                and No Legal Briefing Has Been Submitted With Respect
                to the Additional Defendants ......................................................... 92

    L.          The Trustee Requests Leave to Amend the Complaint ................. 94

IV.      CONCLUSION................................................................................... 96




115347_9.docx                                                 v
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 7 of 122
                                     TABLE OF AUTHORITIES
                                                                                                      Page

CASES

Achiles v. Cajigal,
      39 Haw. 493 (1952) ....................................................................    31, 37

In re AgFeed USA, LLC,
       546 B.R. 318 (Bankr. D. Del. 2016) ...........................................            25

In re Agricultural Research and Technology Group, Inc.,
       916 F.2d 528 (1990) ...................................................................   24, 31

In re American Properties, Inc.,
       14 B.R. 637 (D. Kan. 1981) ........................................................       24

Angell v. Ber Car, Inc.,
     409 B.R. 737 (Bankr. E.D.N.C. 2009) .......................................                 33

ASARCO LLC v. Americas Mining Corp.,
    396 B.R. 278 (S.D. Tex. 2013) ...................................................            90

Ashcroft v. Iqbal,
     556 U.S. 662 (2009)....................................................................     22-23

Audette ex rel. Concepts Am., Inc. v. Kasemir (In re Concepts
Am., Inc.),
      No. 14 B 34232, 2018 WL 1174900
      (Bankr. N.D. Ill. Mar. 1, 2018) ...................................................        79, 81

Banco Popular N. Am. v. Gandi,
     184 N.J. 161, 876 A.2d 253 (2005) ............................................              80 n.30

Bay Plastics, Inc. v. BT Commercial Corp. (In re Bay Plastics,
Inc.),
       187 B.R. 315 (Bankr. C.D.Cal. 1995) ........................................              53 n.21

Bell Atl. Corp. v. Twombly,
      550 U.S. 544 (2007)....................................................................    22



115347_9.docx                                          vi
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 8 of 122
                                                                                                       Page

In re Bowers,
       16 B.R. 298 (Bankr. D. Conn. 1981) ..........................................              47 n.18

                                                                                                  7 n.6, 37,
Boyer v. Crown Stock Distribution, Inc.,                                                          38, 47, 48,
      587 F.3d 787 (7th Cir. 2009) ......................................................         49

Briggs v. Sanford,
      219 Mass 572 (1914) ..................................................................      31

The California Feed Co. v. The Club Stables Co.,
     10 Haw. 209 (1898) ....................................................................      74

Cancan Development, LLC v. Manno,
     C.A. No. 6429-VCL, 2015 WL 3400789
     (Del. Ch. May 27, 2015) .............................................................        90

Carpenters Pension Trust v. Lindquist Family LLC,
     No. C-13-01063 DMR, 2014 WL 1569195
     (N.D. Cal. 2014) .........................................................................   68-69

Cendant Corp. v. Shelton,
     474 F. Sup. 2d 377 (D. Conn. 2007) ..........................................                33

Charys Liquidating Trust v. McMahan Sec. Co.,
     443 B.R. 628, 632 n.2 (2010) .....................................................           33

Chicago, M & St. P.R. Co. v. Minneapolis Civil and Commerce
Assn.,
       247 U.S. 490 (1918)....................................................................    71

Citicorp North America, Inc. v. Official Comm. of Unsecured
Creditors (In re TOUSA, Inc.),
      680 F.3d 1298 (11th Cir. 2012) ...................................................          42 n.17

Claybrook v. Morris (In re Scott Acquisitions Corp.),
      344 B.R. 283 (Bankr. D. Del. 2006) ...........................................              22




115347_9.docx                                          vii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 9 of 122
                                                                                                      Page

Connell v. Shallo (In re Die Fliedermaus LLC),
     323 B.R. 101 (Bankr. S.D.N.Y. 2005) .......................................                 44

Cook, Perkiss and Liehe, Inc. v. N. Cal.Collection Servs., Inc.,
      911 F.2d 242 (9th Cir. 2007) ......................................................        94

County of Santa Crux, Cal. v. Ashcroft,
     314 F. Supp. 2d 1000 (N.D. Cal. 2004) ......................................                21-22

Dalton v. Meister,
      71 Wis.2d 504, 239 N.W.2d 9 (1976) ........................................                80 n.30

Danning v. Lavine,
     572 F.2d 1386 (9th Cir. 1978) ....................................................          45

Diaz v. Int’l Longshore and Warehouse Union, Local 13,
      474 F.3d 1202 (9th Cir. 2007) ....................................................         94

Doe v. United States,
      58 F.3d 494 (9th Cir. 1995) ........................................................       94

Doleman v. Meiji Life Ins. Co.,
     727 F.2d 1480, 1482 n.3 (9th Cir. 1984) ....................................                82

Drabkin v. L&L Constr. Assocs. (In re Latin Inv. Corp.),
     168 B.R. 1 (Bankr. D.D.C. 1993) ...............................................             80

Durette v. Aloha Plastic Recycling, Inc.
      105 Haw. 490, 100 P.3d 60 (2004) .............................................             91

FirstMerit Bank, N.A. v. Hosseini,
      No. 14 C 8749, 2015 WL 4243484
      (N.D. Ill. July 13, 2015)..............................................................    82

First Nat’l City Bank v. Banco Para El Comercio Exterior de
Cuba,
       462 U.S. 611 (1983)....................................................................   89




115347_9.docx                                         viii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 10 of 122
                                                                                                      Page

Flood v. Miller,
      35 Fed. Appx. 701 (2002) ...........................................................       61

In re Food Gallery at Valleybrook,
       222 B.R. 480 (Bankr. W.D. Penn. 1998) ....................................                46-47 n.18

Galbraith v. City of Santa Clara,
      307 F.3d 1119 (9th Cir. 2002) .....................................................        20

Giacometti v. Arton Bermuda Ltd. (In re Sia),
     349 B.R. 655 (Bankr. D.Haw. 2006) ..........................................                77

Gilligan v. Jamco Dev. Corp.,
       108 F.3d 246 (9th Cir. 1997) .......................................................      22

In re Glen Fed, Inc. Securities Litigation.,
       42 F.3d 1541 (9th Cir. 1994) .......................................................      29

Gold v. Winget (In re NM Holdings Co., LLC),
      407 B.R. 232 (Bankr. E.D. Mich. 2009).....................................                 33, 43

Golden v. Clay Lacy Aviation, Inc. (In re Aletheia Research
and Management, Inc.),
     BAP No. CC-15-1081-KiTaKu, 2015 WL 8483728
     (9th Cir. B.A.P. 2015) ..................................................................   33

Goodman v. H.I.G. Capital, LLC,
    491 B.R. 747 (Bankr. W.D. La 2013) ........................................                  35, 36, 37

Grubin ex rel. Food Mgt. Grp. v. Rattet (In re Food Mgt. Grp.),
     380 B.R. 677 (Bankr.S.D.N.Y. 2008) ........................................                 79

Hayes v. Palm Seedlings Partners-A (In re Agricultural
Research and Technology Group),
      916 F.2d 528 (9th Cir. 1990) .......................................................       29

Kekona v. Abastillas,
     113 Haw 174, (2006) ..................................................................      32



115347_9.docx                                          ix
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 11 of 122
                                                                                                    Page

Khoja v. Orexigen Therapeutics, Inc.,                                                          20 n.15,
      899 F.3d 988 (9th Cir. 2018) .......................................................     21

Kotoshirodo v. Brennan (In re Lull),
     Civ. No. 11-00349 SOM-BMK, 2011 WL 6941487
     (D. Haw. December 30, 2011) ....................................................          57

Lee v. City of L.A.,
      250 F.3d 668 (9th Cir. 2001) .......................................................     20

Lewis v. Brobeck (In re Brobeck),
      No. 03-21784, 2008 WL 5650052
      (Bankr. E.D. Tenn. Nov. 6, 2008) ..............................................          76

LFC Marketing Grp, Inc. v. Loomis,
     116 Nev. 896 (Nev. 2000) ..........................................................       89

Lopez v. Smith,
     203 F.3d 1122 (9th Cir. 2000) ....................................................        94

Lum v. Kwong,
     39 Haw. 532 (1952) ....................................................................   82

Mansha Consulting LLC v. Alakai,
     Civ. No. 16-00582 ACK-RLP, 2017 WL 3659163
     (D. Haw. 2017) .......................................................................    70, 75

Manzarek v. St. Paul Fire & Marine Ins. Co.,
     519 F.3d 1025 (9th Cir. 2008) .....................................................       20

McElhanon v. Hing,
     151 Ariz. 403, 728 P.2d 273 (1986) ...........................................            80 n.30

Mervyn’s LLC v. Lubert-Adler Group IV, LLC (In re Mervy’s
Holdings, LLC),
      426 B.R. 488 (Bankr. D. Del. 2010) ...........................................           20 n.15




115347_9.docx                                         x
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 12 of 122
                                                                                                    Page

Miller v. Greenwich Capital Fin. Prods. (In re Am. Bus. Fin.
Services, Inc.),
      384 B.R. 66 (Bankr. D. Del. 2008) .............................................          81

Miller v. Schuman (In re Schuman),
      81 B.R. 583 (9th Cir. BAP 1987) ................................................         58

Miller Avenue Professional and Promotion Services, Inc. v.
Brady (In re Enter. Acquisition Partners, Inc.),
      319 B.R. 626 (Bankr. 9th Cir. 2004) ...........................................          57, 58

Moddha Interactive, Inc. v. Philips Electronics North America
Corp.,
       92 F. Supp. 3d. 982 (D. Haw. 2015)...........................................           19, 93

Molokai Services Inc. v. Hodgins,
     No. CAAP-XX-XXXXXXX, 2018 WL 1083050
     (Haw. Ct. App. Feb. 28, 2018) ...................................................         84

Montgomery v. eTreppid Technologies, LLC),
     548 F. Supp. 2d 117 (D. Nev. 2008) ..........................................             69

Moore v. Kayport Package Exp., Inc.,
     885 F.2d 531 (1989) ...................................................................   24, 26, 60

Nat’l Org. for Women v. Scheidler,
      510 U.S. 249, 114 S.Ct. 798 (1994) ...........................................           22

Navarro v. Block,
     250 F. 3d 729 (9th Cir. 2001) .....................................................       19

Neilson v. Union Bank of California, N.A.,
      290 F.Supp.2d 1101 (C.D. Cal. 2003) ........................................             84, 85

NetJets Aviation, Inc. v. LHC Communications, LLC,
      537 F.3d 168 (2nd Cir. 2008) .......................................................     71




115347_9.docx                                         xi
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 13 of 122
                                                                                                    Page

Nisselson v. Ford Motor Company (In re Monahan Ford Corp.
of Flushing),
      340 B.R. 1 (Bankr. E.D.N.Y. 2006) ...........................................            37

Official Comm. of Unsecured Creditors of Fedders North
America, Inc. v. Goldman Sachs Credit Partners (In re Fedders
North America, Inc.),
      405 B.R. 527 (Bankr.D.Del.2009) ..............................................           25

The Official Committee of Unsecured Creditors of High
Strength Steel, Inc. ex rel. High Strength Steel v. Lozinski (In
re High Strength Steel, Inc.),
      269 B.R. 560 (Bankr. D. Del 2001) ............................................           68, 74, 75

Orr v. Kinderhill Corp.,
       991 F.2d 31 (2nd Cir. 1993) .........................................................   34

Paloian ex rel. Debtor’s Estate v. Greenfield (In re Rest. Dev.
Group, Inc.),                                                                                  80-81,
      397 B.R. 891 (Bankr. N.D. Ill. 2008) .........................................           80 n.30

Porter v. Hu,                                                                                  91,
       116 Haw. 42, 169 P.3d 994 (Haw. App. 2007) ..........................                   91-92 n.31

Puri v. Khalsa,
       674 Fed. Appx. 679 (9th Cir. 2017) ...........................................          29

Robert's Hawaii Sch. Bus, Inc. v. Laupahoehoe Transp. Co.,
     91 Hawaii 224, 982 P.2d 853 n. 28 (1999) .................................                82

In re Roco Corp.,
       701 F.2d 978 (1st Cir. 1983) .......................................................    24

Rosen v. Gemini Title & Escrow (In re Hoang),
     449 B.R. 850 (Bankr. D. Md. 2011) ...........................................             79

Santana v. Holiday Inns, Inc.,
      686 F.2d, 736 (9th Cir. 1982) .....................................................      95



115347_9.docx                                        xii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 14 of 122
                                                                                                  Page

Scarver v. Patel (In re Haven Trust Bancorp, Inc.),
      461 B.R. 910 (Bankr. N.D. GA. 2011) .......................................            33, 44, 46

Schlossberg v. Abell (In re Abell),
      549 B.R. at 665 (Bankr. D. Md. 2016) .......................................           78

Schmidt v. Fidelity National Title Insurance Co.,
     Civ. No. 07-00356 HG-LEK, 2009 WL 10676787, at *9
     (D. Haw. Sept. 30, 2009) ............................................................   78

Schwartz v. Kursman (In re Harry Levin, Inc. t/a Levin's
Furniture),
      175 B.R. 560 (Bankr.E.D.Pa.1994) ............................................          25

Silverman v. Meister Seelig & Fein (In re Agape World, Inc.),
      467 B.R. 556 (Bankr. E.D.N..Y 2012) .......................................            25

Sky Cable, LLC v. DIRECT TV,
     886 F. 3d 375 (4th Cir. 2018) ......................................................    89

Smith v. Arthur Anderson LLP,
      175 F. Supp. 2d 1180 (D. Ariz. 2001),
      affirmed, 421 F.3d 989 (9th Cir. 2005) ......................................          25

Spring Real Estate, LLC v. Echo/RT Holdings, LLC,
      C.A. No. 7994-VCN, C.A. No. 7994-VCN,
      2016 WL 769586 (Del. Ch. Feb. 18, 2016) ................................               90

Supermail Cargo, Inc. v. United States,
     68 F.3d 1204 (9th Cir. 1995) ......................................................     93

Swartz v. KPMG LLP,
      476 F.3d 756 (9th Cir. 2007) ......................................................    20

Television Events & Mktg., Inc. v. AMCON Distributing Co.,
      484 F. Supp. 2d 1124 (D. Haw. 2006)........................................            95




115347_9.docx                                       xiii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 15 of 122
                                                                                                             Page

Trustee for the DBSI Estate Litigation Trust v. AFA Financial
Group (In re DBSI, Inc.),
      477 B.R. 504 (Bankr. D. Del. 2012) ...........................................                  25

United States v. Bestfoods,
      524 U.S. 51 (1998)......................................................................        71

United States v. United Healthcare Ins. Co.,
      848 F.3d 1161 (9th Cir. 2016) ....................................................              61

U.S. Bank, N.A. v. The Village at Lakeridge, LLC (In re
Village at Lakeridge, LLC),
      814 F.3d 993 (9th Cir. 2006) ......................................................             57

In re USACafes, L.P. Litigation,
       600 A.2d 43 (Del. Ch. 1991) ......................................................             67

Valvanis v. Milgroom,                                                                                 24, 28, 29,
     529 F.Supp. 2d 1190 (D. Haw. 2007).........................................                      31, 33

Valvanis v. Migroom,
     Civ. No. 06-00144 JMS-KSC, 2009 WL 1561571
     (June 1, 2009) .............................................................................     30-31

Woll v. Tandem Computers Inc.,
      818 F.2d 1433 (9th Cir. 1987) ....................................................              29



STATUTES

         Federal

         28 U.S.C. §3302.............................................................................. 10 n.8

         Bankruptcy Code

         11 U.S.C. §101................................................................................ 57



115347_9.docx                                           xiv
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 16 of 122
                                                                                                             Page

         11 U.S.C. §101(31) ......................................................................... 57, 58

         11 U.S.C. § 303(h)(1) ..................................................................... 46 n.18

         11 U.S.C. § 541............................................................................... 81

         11 U.S.C. § 544............................................................................... 36, 80

         11 U.S.C. § 544(b) .......................................................................... 29, 93

         11 U.S.C. § 548............................................................................... 24, 36

         11 U.S.C. § 548(a)(1)(A) ................................................................ 36

         11 U.S.C. § 548(a)(1)(B) ................................................................ 44

         11 U.S.C. § 550............................................................................... 80

         Hawaii Revised Statutes

         Haw. Rev. Stat. § 423-103(b)(2) .................................................... 65 n.26

         Haw. Rev. Stat. § 423-103(b)(3) .................................................... 65 n.26

         Haw. Rev. Stat. § 428 ..................................................................... 64

         Haw. Rev. Stat. § 428-103(a) ......................................................... 65 n.26

         Haw. Rev. Stat. § 428-409 .............................................................. 72

         Haw. Rev. Stat. § 428-409(b) ......................................................... 73

         Haw. Rev. Stat. § 428-409(b)(1) .................................................... 68,
                                                                                              68 n.28

         Haw. Rev. Stat. § 428-409(c) ......................................................... 73

         Haw. Rev. Stat. § 651C-1 ............................................................... 54, 57




115347_9.docx                                            xv
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 17 of 122
                                                                                                             Page

         Haw. Rev. Stat. § 651C-2(a)........................................................... 10, 10 n.8,
                                                                                                45, 50

         Haw. Rev. Stat. § 651C-2(b) .......................................................... 45

         Haw. Rev. Stat. § 651C-4(a)........................................................... 33

         Haw. Rev. Stat. § 651C-4(a)(1) ...................................................... 26, 28, 29,
                                                                                               30

         Haw. Rev. Stat. § 651C-4(a)(2) ...................................................... 26, 32, 33,
                                                                                               34

         Haw. Rev. Stat. § 651C-4(b)(1) ...................................................... 37

         Haw. Rev. Stat. § 651C-5 ............................................................... 32

         Haw. Rev. Stat. § 651C-5(a)........................................................... 26, 33, 34

         Haw. Rev. Stat. § 651C-10 ............................................................. 32


RULES

         Federal Rules of Civil Procedure

         Fed. R. Civ. P. 8 .............................................................................. 18, 22, 23,
                                                                                                          34

         Fed. R. Civ. P. 8(a) ......................................................................... 22

         Fed. R. Civ. P. 8(a)(2)..................................................................... 22

         Fed. R. Civ. P. 8(d)(2) .................................................................... 91

         Fed. R. Civ. P. 9(b) ......................................................................... 18, 24, 25,
                                                                                                        26, 28, 29,
                                                                                                        30, 32, 33,
                                                                                                        34


115347_9.docx                                           xvi
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 18 of 122
                                                                                                                     Page

         Fed. R. Civ. P. 12(b)(6) .................................................................. 19, 20

         Fed. R. Civ. P. 15 ............................................................................ 94

         Fed. R. Civ. P. 15(a) ....................................................................... 94, 96

         Fed. R. Civ. P. 26(f)........................................................................ 18



OTHER AUTHORITIES

4A. Scott & W. Fratcher, The Law of Trusts § 326.3 (4th ed.
1989) ......................................................................................................... 68

5 Collier on Bankruptcy § 548.03[6] ........................................................ 34

15A William Meade Fletcher, Fletcher Cyclopedia of the Law
of Private Corporations §7369 (rev. vol. 2009) ........................................ 70

15 C. Wright & A. Miller, Federal Practice and Procedure §
1357 (3d. ed. 2018) ................................................................................... 95

Douglas G. Baird, Element of Bankruptcy (4th ed. 2006) ........................ 37

Glenn, Fraudulent Conveyances and Preferences, rev. ed., vol.
1, § 270 ...................................................................................................... 31




115347_9.docx                                               xvii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 19 of 122
                        PLAINTIFF’S OPPOSITION TO
                MOTION TO DISMISS, FILED ON FEBRUARY 15, 2019

                 Plaintiff DANE S. FIELD (the “Plaintiff” or “Trustee”), Chapter 7

trustee of the bankruptcy estate of Rolloffs Hawaii, LLC (the “Debtor”), by and

through his attorneys of record, hereby files this memorandum in opposition to the

Motion to Dismiss, filed on February 15, 2019 by the following Defendants:

(i) TrashMasters, LLC (“TrashMasters”); (ii) Corridor Capital LLC (“Corridor

Capital”);       (iii)   Corridor   Capital   Advisors, LLC   (“Corridor   Advisors”);

(iv) Corridor TrashMasters, L.P. (“Corridor TM”); (v) SPB Management, LLC

(“SPB Management”); (vi) SPB Waste, LLC (“SPB Waste”); (vii) SPB Capital

GP, LLC (“SPB Capital GP”); (viii) SPB Capital Partners, L.P. (“SPB Capital

Partners”); (ix) SPB Partners, LLC (“SPB Partners”); (x) Craig Enenstein (“Mr.

Enenstein”); (xi) L. Geoffrey Greulich (“Mr. Greulich”); (xii) Edward A. Monnier

(“Mr. Monnier”); (xiii) Jessamyn Davis (“Ms. Davis”); (xiv) Ari D. Bass (“Mr.

Bass”); (xv) Scott R. Bulloch (“Mr. Bulloch”); and (xvi) Kenneth M. Pressberg

(“Mr. Pressberg”) (collectively the “Syndicator Defendants”)1, the Joinder to the


         1
           Collectively, Corridor Capital, Corridor Advisors, and Corridor TM are
referred to herein as the “Corridor Entities”.
      Collectively, SPB Management, SPB Waste, SPB Capital GP, SPB Capital
Partners, and SPB Partners are referred to herein as the “SPB Entities”.
       Collectively, Mr. Enenstein, Mr. Greulich, Mr. Monnier, and Ms. Davis are
referred to herein as the “Corridor Officer and Directors”.


115347_9.docx                                 -1-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 20 of 122
Motion of Defendant Rolloffs Hawaii, Inc., filed on February 22, 2019 [Dkt. #25],

and Defendant Kristian Gourlay and The KNG Group, LLC’s Joinder, filed on

March 4, 2019 [Dkt. #29].

                Capitalized terms used and not defined herein have the same meaning

as that assigned in the Complaint, filed on December 7, 2018 [Dkt #1].

  I.     INTRODUCTION

                This is a case in which the private equity Syndicator Defendants, who

had no experience in the refuse business, desire to escape liability for refuse

companies they formed and controlled, undercapitalized at inception, took money

from, and ran to the ground.           The Syndicator Defendants knowingly and

intentionally overstated the value of the Debtor’s assets, understated the Debtor’s

debts, encumbered the Debtor’s assets for the benefit of TrashMasters and others,

used the Debtor’s funds to pay the debts of TrashMasters, incurred additional loan

obligations, interest, fees and debt for which the Debtor and TrashMasters, were

unable to repay, and would never be able to repay, and caused the Debtor to be

undercapitalized and insolvent from inception. Moreover, the Syndicator Officers



       Collectively, Mr. Bass, Mr. Bulloch, and Mr. Pressberg are referred to herein
as the “SPB Officers and Directors”.
      Collectively, the Corridor Officers and Directors and the SPB Officers and
Directors are sometimes referred to herein as the “Syndicator Officers and
Directors”.


115347_9.docx                             -2-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 21 of 122
and Directors specifically intended to and did further their own interests, to assure

themselves a return out of operating revenue of the Debtor ahead of creditors, and

did so irrespective of the financial condition of the Debtor or TrashMasters.

                In their Motion, the Syndicator Defendants cast blame on the City &

County of Honolulu (“C&C”), which was a creditor of the Debtor from the

Debtor’s inception. Motion at 1-2. The change in payment terms complained of,

however, not only took effect on June 20, 2014 (Complaint ¶ 191), two years

before the Debtor filed its bankruptcy petition. It also did not change the fact that

the Debtor accrued liability for tipping fees to the C&C from inception, the Debtor

was never able to pay the full amount owed to the C&C, and the C&C was

therefore a trade creditor of the Debtor from day one. The C&C, which are the

taxpayers of Honolulu, ultimately financed the Syndicator Defendant’s fraudulent

scheme to the tune of $3.1M, as well as the payment of $1,849,131 in Advisory

Fees to SPB Management and Corridor Capital.

                Now, in their Motion to Dismiss, the Syndicator Defendants contend

their conduct is excusable because they contend the Debtor was solvent at all

relevant times according to purportedly audited financial statements. The Trustee

disputes the financial statements and demonstrates their unreliability. In any event,

the financial statements are not properly before the Court.




115347_9.docx                            -3-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 22 of 122
II.      BACKGROUND

                As set forth in the Complaint, the Syndicator Defendants described as

Officers and Directors in the Complaint consist of individuals associated with two

separate groups of private equity companies, the Corridor Entities and the SPB

Entities. Each of the Corridor Entities named as defendants were parent or sister

companies of Corridor TM.          Similarly, each of the SPB Entities named as

defendants were parent or sister companies of SPB Waste.              The Syndicator

Officers and Directors formed these companies for their respective private equity

firm investment purposes, as well as their particular investment in TrashMasters.

In a similar fashion, each of the individual Corridor Officers and Directors was a

principal and/or director of one or more Corridor Entities, and each of the

individual SPB Officers and Directors was a principal of one or more SPB Entities.

See Complaint ¶¶ 14-20. Certain of the Corridor Officers and Directors and

certain of the SPB Officers and Directors served as officers and/or directors of

TrashMasters and/or the Debtor.           Mr. Gourlay was a board member of

TrashMasters.       An organization chart provided as a demonstrative exhibit,

presenting those relationships, is attached as Exhibit “1”, see also footnote 5.

         A.     The Syndicator Defendants Controlled TrashMasters and the
                Debtor

                The SPB Entities and the Corridor Entities, through the individually

named Corridor Officers and Directors and SPB Officers and Directors managed

115347_9.docx                             -4-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 23 of 122
and controlled both TrashMasters and the Debtor. They controlled TrashMasters

and the Debtor via Corridor TM, SPB Waste, the TrashMasters’ Operating

Agreement2, the Advisory Agreement,3 as well as certain of the Syndicator

Officers and Directors holding officer and/or director positions in both

TrashMasters and the Debtor. The Syndicator Officers and Directors initiated,

participated in, and were directly responsible for, all acquisitions, all loans made,

all financial statements, audits, and tax analysis of the Debtor and TrashMasters,

the hiring, firing, and compensation of the Debtor’s officers, and the general

management of the Debtor.4

         2
          Pursuant to the terms of that certain TrashMasters, LLC Fourth
Amended & Restated Limited Liability Company Agreement, effective as of
February 1, 2011, (“TrashMasters Operating Agreement”) certain actions require
the approval of Members holding Class A Preferred Units. Exhibit “2” § 4.02.
The only members holding Class A Preferred Units are Corridor TM and SPB
Waste. Exhibit “2”, Schedule A. (Except for Schedule A, the TrashMasters
Operating Agreement in effect in 2009 (and included in Exhibit “2”) was
substantially the same as the 2011 version.)
         3
                The Advisory Agreement provides with respect to services as follows:
                  Corridor Capital and SPB shall collectively perform or
                  cause to be performed such services for the Companies
                  and their respective subsidiaries, as agreed by Corridor
                  Capital, SPB and TrashMasters’ board of directors,
                  which may, but need not include …..
Exhibit “J” to Declaration of Ari Bass in Support of Motion to Dismiss Complaint,
filed on February 15, 2019 (“Bass 2/15/19 Decl.”)[Dkt No. 21] at 1 ¶ 3 (emphasis
added).
         4
          For example, Mr. Bass and Mr. Enenstein directly negotiated and were
responsible for all aspects of the Asset Purchase Agreements with ROHI,
Maricopa, and KNG, including due diligence, the purchase terms and conditions


115347_9.docx                               -5-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 24 of 122
         B.     The Syndicator Defendants’ Fraudulent Scheme

                To facilitate their fraudulent scheme, the Syndicator Officers and

Directors formed a conglomerate of companies to advance their own interests.

They formed TrashMasters as a parent company, and the Debtor as its wholly-

owned subsidiary. They formed Corridor TM and SPB Waste as special purpose

investment companies in which they invested their investors’ money. They formed

Corridor Capital and SPB Management as special purpose entities for their own

benefit to furnish “advisory” services to TrashMasters, the Debtor and TMAZ and

essentially manage and control their investors’ investments in both Corridor TM

and SPB Waste, as well as in TrashMasters and the Debtor.5


and financing. They directly participated in, negotiated and, as the agents for the
majority interest holders in TrashMasters, required their approval of the financing
agreements with Union Bank, Fifth Third, ASB and Convergent, including the
narratives, presentations, and financial statements and tax documents submitted to
these lenders. They also micro-managed the Debtor, requiring the Debtor’s
officers to report to them directly and from time to time on a daily and weekly
basis, instructing the officers when they could draw on the line of credit and pay
creditors, when they could buy vehicles, imposed spending restrictions, and
directed them on accounting matters, including how they should book expenses.
The Trustee has outstanding requests for production of documents served upon the
Syndicator Defendants, which seek additional information regarding, among other
things, their individual roles and the corporate relationship between and among
other Syndicator Defendants. Responses to those requests, pursuant to a stipulated
order have been continued until the pleadings in this case are “final”. See Dkt. No.
18.
         5
          SPB Capital, GP is the sole general partner of SPB Capital Partners. See
Declaration of Ari Bass, filed on July 6, 2018, in Case No. 16-01294 [Dkt #431]
(“Bass 7/6/18 Decl.”) ¶ 1, a copy of which is attached as Exhibit “3”. SPB Capital


115347_9.docx                            -6-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 25 of 122
                Then, in a series of leveraged buyouts the Syndicator Officers and

Directors had TrashMasters (not the Debtor) acquire the assets of other companies

at purchase prices that far exceeded the appraised value of the assets, and with

loans serviced by the Debtor and secured with the assets TrashMasters acquired

and contributed as a capital contribution to the Debtor.6       The contributions,

however, were equity contributions credited to TrashMasters.             Although

TrashMasters was liable to ROHI and the Maricopa sellers for the assets it

Partners is the sole member of SPB Waste. Bass 7/6/18 Decl. ¶ 1. It was through
SPB Waste that SPB Capital Partners made its equity investment into
TrashMasters. Bass 7/6/18 Decl. ¶ 1. Mr. Bass is a principal and chief executive
officer of SPB Partners, a principal of SPB Capital, GP, and SBP Management,
and a manager of SPB Waste, SPB Partners, and SPB Management. Bass Decl. ¶
1. SPB Partners is a shell company. Bass Decl. ¶ 1. Mr. Pressberg is a managing
member of SPB Capital GP, and a manager of SPB Partners, SPB Waste and SPB
Management. Mr. Bass was also a director of TrashMasters.
      Corridor Advisors is the general partner of Corridor TM. See Declaration of
Craig Enenstein, filed on July 6, 2018, in Case No. 16-01294 [Dkt #430]
(“Enenstein 7/6/18 Decl.) ¶1, a copy of which is attached as Exhibit “4”. Mr.
Enenstein was a board member of TrashMasters and an officer and director of
TrashMasters and the Debtor, and is (i) the chief executive officer and a managing
member of Corridor Advisors, and (ii) the chief executive officer and managing
partner of Corridor Capital. Mr. Greulich was a board member of TrashMasters
and the managing director of operations of Corridor Capital. Mr. Monnier was a
board member of TrashMasters, and officer of TrashMasters and the Debtor, and
the managing director of Corridor Capital. Ms. Davis was a board member of
TrashMasters, an officer of the Debtor, and chief financial officer of Corridor
Capital. Certain of the officers and directors of the Corridor Entities may have
served at different times and additional discovery is required to sort through and
confirm their capacities and dates of service.
         6
         See Boyer v. Crown Stock Distribution, Inc., 587 F.3d 787, 793 (7th Cir.
2009) (“An LBO can take the form of an asset acquisition[.]”) (citations omitted).



115347_9.docx                            -7-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 26 of 122
acquired, TrashMasters never paid for those assets.         Instead, the Syndicator

Officers and Directors caused the Debtor (i) to become a borrower (together with

TMAZ) on a credit facility from Union Bank and (ii) to service the debt. See

Exhibit “5”. Thus, the Debtor did not, as the Syndicator Defendants advance,

purchase the assets from ROHI and Maricopa, then take out a loan from Union

Bank to pay for those assets. Motion at 46-47.

                The Syndicator Defendants then simultaneously used inflated asset

valuations and understated debt to secure additional loans from other lenders

continuing to saddle the Debtor with debt for which TrashMasters was liable and to

pay itself (through Corridor Capital and SPB Management) Advisory Fees. Again,

because TrashMasters had no operations and was a shell company, it had no

independent ability to pay any of its creditors and was insolvent from inception. (It

was insolvent from inception because it incurred debt to among others, ROHI,

KNG, Corridor Capital, SPB Management, Mr. Colbeck, and Lincoln

International, and had no operations or income to pay for it.)

                At no time did the Syndicator Defendants themselves “lose” money.

They lost their private equity investors’ investments and paid themselves

$1,849,131.00 in Advisory Fees.        They also spent the Debtor’s money on

professionals they hired on behalf of TrashMasters, including Brian Colbeck of

Colbeck Consulting (and Lincoln International), to “ready” the Debtor for sale for



115347_9.docx                           -8-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 27 of 122
the benefit of the Syndicator Defendants (and KNG and ROHI as members of

TrashMasters).

                They blame the owners7 from whom they initially acquired the assets

and who formerly ran the day-to-day operations of the Debtor, as well as the C&C

for the Debtor’s insolvency, when it was their own private equity strategy of

flipping businesses and protecting themselves from creditors that caused the

Debtor’s insolvency and failure. Buying and selling companies is the private

equity strategy and all efforts toward its investment matters benefitted the

Syndicator Defendants to the detriment of the Debtor’s creditors. The Syndicator

Defendants intentionally undercapitalized the Debtor and TrashMasters, not

wanting to invest more than they felt it required, and focused their efforts on

preparing the Debtor for sale attempting to get ASB and C&C to make concessions

to prolong the Debtor’s business on “life support”. The Debtor indeed continued
         7
          Doug Asay Sr. (“Mr. Asay, Sr.”) and Doug Asay, Jr. (“Mr. Asay, Jr.”)
along with others owned and managed the Marciopa companies, the assets of
which were acquired by TrashMasters in 2009, and contributed as equity to
TrashMasters Arizona. Exhibit “6” and “Exhibit “I” to Bass 2/15/19 Decl. Robert
and Linda Henriques owned and managed Rolloffs Hawaii, Inc. the assets of which
were acquired by TrashMasters and contributed as equity to the Debtor. “Exhibit
“H” to Bass 2/15/19 Decl. and “Exhibit “I” to Bass 2/15/19 Decl. Kristian Gourlay
(“Mr. Gourlay”) and another third party owned KNG, the assets of which were
acquired by TrashMasters in 2010, and contributed as equity to the Debtor.
Exhibits “7” and “L” to Bass 2/15/19 Decl. Mr. Asay, Sr. and Mr. Asay, Jr. as
well as Ms. Henriques and Mr. Gourlay, under the management of the Syndicator
Defendants continued to run the day-to-day operations and reported to
management.



115347_9.docx                            -9-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 28 of 122
its operations longer than it should have, in part, because it did not pay the C&C

the $3.1M tipping fees it had accrued, and the Syndicator Defendants created and

used audited financial statements that significantly overvalued the Debtor’s assets

and understated its debt. These actions hindered, delayed, and defrauded the

Debtor’s creditors.

         C.     The Debtor was Insolvent at Inception

                The Debtor was insolvent at inception. Haw. Rev. Stat. §651C-2(a)

provides that a “debtor is insolvent if the sum of the debtor’s debts is greater than

all of the debtor’s assets, at a fair valuation.”8 Since the time of the Debtor’s

inception on May 1, 2009, its debts have been greater than all of its assets, at a fair

valuation, and thus the Debtor has been insolvent all along.9

                To finance TrashMasters’ acquisition of the ROHI and Maricopa

assets, the Syndicator Defendants caused the Debtor and TMAZ to be the

borrowers on (i) a term loan in the amount of $4,500,000 from Union Bank, and

         8
          The definition of insolvency in Haw. Rev. Stat. § 651C-2(a) is similar to
that which is in the Federal Debt Collection Procedure Act. See 28 U.S.C. §3302
(“… a debtor is insolvent if the sum of the debtor’s debts is greater than all of the
debtor’s assets at a fair valuation.”).
         9
          As shall be explained in further detail below, insolvency is a question of
fact, which cannot be determined on a motion to dismiss. However, because the
Syndicator Defendants alleged that the Debtor was solvent, the Trustee notes that
the documents upon which the Syndicator Defendants rely are inaccurate to prove
the Debtor’s solvency, and the Debtor was in fact insolvent since its inception.



115347_9.docx                           - 10 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 29 of 122
(ii) a revolving credit facility in an amount not to exceed $500,000. See Exhibit

“5”. According to the terms of the Union Bank Credit Agreement, each borrower

was jointly and severally liable for the payment of all amounts due thereunder. In

other words, the Debtor could be held liable for the entire amount of the debt.

                In addition, on May 1, 2009, TrashMasters executed a note for

$1,000,000 (the “ROHI Note”) to additionally finance its purchase of the ROHI

assets. See Exhibit “8”. Although the ROHI Note is not signed by the Debtor, it is

evident that the Syndicator Defendants intended all along for the Debtor to pay the

ROHI Note. Among other things, the Syndicator Defendants used the Debtor’s

funds to pay amounts owed under the ROHI Note.

                Accordingly, at the time of its inception, the Debtor was already liable

for up to $5 Million to Union Bank, plus an additional $1,000,000 to ROHI. This

debt exceeded the value of the Debtor’s assets which, as of May 1, 2009, were

essentially the property and equipment of the Debtor. Although the Syndicator

Defendants attach a summary of the Consolidated Financial Statements “as of

December 31, 2009” and thereafter, in an attempt to show the Debtor was solvent,

these documents do not provide an accurate picture of the value of the Debtor’s

assets as of and after May 1, 2009.

                Attached hereto as Exhibit “9” is a Forecasted Balance Sheet of

TrashMasters dated April 27, 2009, essentially the date of the Debtor’s formation,



115347_9.docx                             - 11 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 30 of 122
which shows an estimated value of the property and equipment of Trashmasters, at

the end of the 2nd quarter of “year 1” (i.e., June 30, 2009) of $2,873,565, net of

accumulated depreciation. (The forecast extends for a period of years, and the

figures do not materially improve. Further, a portion of these assets were likely

allocable to TMAZ, meaning the actual value of the Debtor’s assets was probably

even lower.)

                The Trustee intends to submit further evidence of the Debtor’s

insolvency as of the inception date at the appropriate time in this case, but it is

apparent from this evidence alone that the Debtor was insolvent since its inception.

Accordingly, although the Syndicator Defendants may argue that the summary of

the Consolidated Balance Sheets which they submitted in support of the Motion

purport to show the Debtor was solvent, inaccuracies in their submissions, and

inconsistencies with other accountings, establish a question of fact as to the value

of the Debtor’s assets at inception, which cannot be decided on a motion to

dismiss.

         D.     The Syndicator Defendants Received $1,849,131 in Advisory Fees,
                for Which the Debtor Received Little or No Value, and Were
                Accrued Because the Debtor was Unable to Pay Them on a
                Timely Basis, and were Eventually Paid from the Proceeds of a
                Hard Money Loan.

                The Advisory Agreement was between TrashMasters, the Debtor, and

TMAZ, on the one hand, and Corridor Capital and SPB Management on the other



115347_9.docx                          - 12 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 31 of 122
hand. The Advisory Agreement was entered into at the Debtor’s inception on May

1, 2009, grouped all services provided to the three companies (TrashMasters, the

Debtor, and TMAZ,) on the one hand, and all the services provided by both SPB

Management and Corridor Capital, on the other hand.10 It did not distinguish the

services furnished to the Debtor alone. Similarly, the Advisory Fees were not

segregated and allocated to each company. Instead, it was one set figure based on

a percentage of EBITDA across all companies and permitted SPB Management

and Corridor Capital to receive Advisory Fees even if the companies were

insolvent. The Syndicator Officers and Directors then made the Debtor pay for all

of the Advisory Fees either directly from the Debtor’s cash flow, or from proceeds

of loans it caused the Debtor to incur and service. In particular, the Syndicator

Defendants caused the Debtor to be liable on the Union Bank, ASB, and

Convergent loans, even though the loan proceeds were used to pay TrashMasters’

debt.

                The actual payments made in connection with the Advisory

Agreement were also suspect as they were pre-paid and based on an EBITDA

calculation that permitted Corridor Capital and SPB Management to be paid



         10
           For example, TrashMasters, and not the Debtor, purchased the ROHI,
Maricopa and KNG assets. There was no accounting for the services furnished
each entity, yet the Debtor paid for all advisory fees.



115347_9.docx                         - 13 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 32 of 122
Advisory Fees even when the Debtor was insolvent, which indeed happened.

Further, the Debtor had its own CEO, CFO and Director of Maintenance, who

reported directly to “management” known to them as “Corridor” and “SPB” and

their principles. The board of directors of TrashMasters (who were compensated

and reimbursed their travel expenses to attend board meetings) consisted of Mr.

Enenstein, Mr. Gruelich, Mr. Monnier, and Ms. Davis, on behalf of Corridor TM,

and Mr. Bass, Mr. Bulloch, and Mr. Pressberg on behalf of SPB Waste. However

the Syndicator Defendants permitted Corridor Capital and SPB Management to

furnish these additional “advisory services” from inception for their own

investment benefit and to further their private equity firm’s (Corridor Advisors and

SPB Capital GP, SPB Capital Partners, and SPB Partners) objectives of buying and

selling businesses, to the detriment of the Debtor and the Debtor’s creditors.11

                Moreover, the 2011 Advisory Fees (for the period May 1, 2011 to

April 30, 2012) were actually accrued and only a portion ($100,000) paid in

October 2011, rather than on May 1, 2011 when due. The remaining portion

($230,750) of the 2011 Advisory Fees were accrued and paid out late in June 2012
         11
          The Advisory Agreement was made for the benefit of Corridor Capital,
SPB Management, and perhaps the members of TrashMasters, and specifically
SPB Waste and Corridor TM. These advisory services furthered the Syndicator
Defendants’ schedule of paying themselves (as insiders) first, and for investment
purposes positioning the Debtor for re-sale, which is the reason they hired Lincoln
International and Mr. Colbeck and caused the Debtor to pay Colbeck Consulting
and Mr. Colbeck in excess of $417,869.88.



115347_9.docx                           - 14 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 33 of 122
from the proceeds of a hard money loan from Convergent.           The Syndicator

Officers and Directors caused the Debtor to incur the Convergent hard money loan

at a high 16.5% annual interest rate to pay themselves, and specifically Corridor

Capital and SPB Management, $578,375 in Advisory Fees! Thus, the Advisory

Fees were not as the Syndicator Defendants suggest, regularly paid in accordance

with the terms of the Advisory Agreement, and Corridor Capital and SPB

Management were ongoing creditors of the Debtor, the debts for which the Debtor

and TrashMasters were, in fact, not generally paying as they became due. Motion

at 59.

         E.     The Colbeck Consulting Agreement was Between TrashMasters
                and Colbeck Consulting.

                To further their fraudulent scheme, and their own interests, the

Syndicator Defendants, shortly after they engaged Lincoln International to sell

TrashMasters and Rolloffs, caused TrashMasters to engage Brian Colbeck (“Mr.

Colbeck”) to act as the interim chief operating officer of TrashMasters with

primary responsibility for TrashMasters’ “financial performance and driving the

process of preparing [TrashMasters] for sale which is expected within 18

months.”12 See Complaint ¶¶ 167-68 and Exhibit “B” to Declaration of Kenneth


         12
          The Colbeck preference action in Adv. P. No. 18-90034 contains a
typographical error in paragraph 17 of the complaint when it states that “Pursuant
to the terms of the Consulting Agreement, Colbeck … was the Debtor’s interim


115347_9.docx                          - 15 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 34 of 122
H. Brown, filed on February 15, 2019 (“Brown Decl.”) (§§ 1.1 and 1.3 of Exhibit 1

thereto). The Debtor was not a party to, and therefore was not liable on account of

TrashMasters’ Consulting Agreement with Mr. Colbeck. The Debtor, however,

made a substantial number of payments to Colbeck Consulting for Mr. Colbeck’s

services under the Consulting Agreement. It is these payments that the Trustee

seeks to avoid in this proceeding, and in the separate proceeding (which is limited

to transfers made within 90 days of the bankruptcy petition).

                Thus far, the Trustee has identified at least $417,869.88 in payments

made to Colbeck Consulting, which are set forth in Exhibit “10”. The Trustee

intends to conduct discovery upon Mr. Colbeck and others to trace the additional

payments the Debtor made to Mr. Colbeck and/or Colbeck Consulting.




Chief Executive Officer, primarily responsible for the Debtor’s financial
performance and driving the process of preparing the Debtor for sale.” The
Consulting Agreement defines TrashMasters as the subject “Company” under the
agreement, and states in Section 1.3 as follows:
                Consultant agrees to act as the Company’s
                [TrashMasters’] interim Chief Operating Officer,
                primarily responsible for the Company’s [TrashMasters’]
                performance and driving the process of preparing the
                Company [TrashMasters] for sale which is expected
                within 18 months of the Effective Date.”
See Exhibit “B” to Brown Decl. (§ 1.3 of Exhibit “1” thereto) The Trustee will
amend the Complaint in the adversary proceeding to correct this typographical
error.


115347_9.docx                            - 16 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 35 of 122
         F.     The Trustee Initiated Early Discovery in this Case, and on
                February 4, 2019, Served Requests for Production of Documents,
                on the Syndicator Defendants, However Discovery by Stipulated
                Order is Currently Stayed in the Case.

                The Syndicator Defendants maintain they have produced virtually all

of the documents and data in their possession relating to the Debtor, which by their

count is over 160,000 documents accumulated over 6-7 years, or approximately

22,857-26,666 documents a year.13 The volume is commensurate with the level of

control and management the Syndicator Defendants exercised over the Debtor and

TrashMasters, as well as the Syndicator Defendants’ first-hand knowledge of the

specific fraudulent conduct in which they engaged, and of which, in the Motion,

they claim they are unware, and which give rise to the claims in the Complaint.

They have, as they admit in the Motion, also refused to produce documents

(including emails) created post-petition (even when they have asserted no claim of
         13
           In truth, The Syndicator Defendants did not produce their documents,
which were the subject of the Trustee’s BR 2004 subpoenas upon them, until
forced to do so by the court. See Dkt #468. Even then, the Syndicator Defendants
did not meet the Court imposed October 5, 2018 deadline to do so. See Dkt # 468
and Exhibit “11”. Further, curiously, in paragraph 15 of Mr. Bass’ Declaration,
filed on July 6, 2018 [Dkt. #431] in Case No. 16-01294, Mr. Bass reports that
responding to the Trustee’s BR 2004 Request will require his review of only 4,335
documents. Similarly, in paragraph 14 of Mr. Enenstein’s Declaration, filed on
July 6, 2018 [Dkt. #430] in Case No. 16-0194, Mr. Enenstein reports that
responding to the Trustee’s BR 2004 Request will require his review of only
16,275. Together this amounts to approximately 20,600 documents, which is
significantly less than the 160,000 documents reported to the Court. A vast
majority of the documents the Syndicator Defendants produced, and in particular
the emails, were duplicates.



115347_9.docx                           - 17 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 36 of 122
privilege), refused to participate in a Rule 26(f) conference, and have refused to

agree with Trustee’s counsel to conduct early discovery in this case. The 16

Requests for Production of Documents the Trustee served upon each of the

Syndicator Defendants on February 4, 2019 requests, among other things,

documents relating to the Debtor’s fixed assets, and the relationship among the

Syndicator Defendants role of the officers and directors, and the work they

allegedly furnished to the Debtor.14

III.     LEGAL ARGUMENT

                The Syndicator Defendants in their Motion request dismissal of all

Counts in the Complaint. In doing so, the Syndicator Defendants are improperly

seeking to have the Trustee “prove” his claims, rather than merely set forth a “short

plain statement” of plausible claims for which the Trustee is entitled to relief,

which is all that the Trustee is required to do under Fed. R. Civ. P. 8. Similarly, as

to the intentional fraud claims, the Trustee need only plead the claims with

particularity under the relaxed Rule 9(b) standard afforded Trustees. Thus, a

motion to dismiss is not the proper vehicle to “prove” claims and the Trustee is

entitled to conduct discovery in due course (including depositions) to prove the

estate’s claims and damages at trial.

         14
          Two “exemplars” of the Requests for Production of Documents served
upon the Syndicator Defendants are attached as Exhibits “12” and “13”.



115347_9.docx                           - 18 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 37 of 122
                     In support of a dismissal of all of the Trustee’s claims, the Syndicator

Defendants generally contend in the Motion that the fraudulent conveyance and

transfer claims fail because (i) the Debtor paid antecedent debt, (ii) the Trustee is

unable to allege insolvency because the Debtor’s audited financial statements

support solvency, other lenders furnished credit facilities to the Debtor, and the

Debtor was paying its creditors, (iii) the transfers are not sufficiently detailed, and

(iv) the Complaint improperly utilizes group pleading.                   On the presumed

assumption that the fraudulent transfer and conveyance claims fail, the Syndicator

Defendants then contend that the remaining breach of fiduciary duties, conspiracy,

aiding and abetting, alter ego and unjust enrichment claims also fail.

                     As is discussed below, these contentions are without merit, and do not

support dismissal of the Complaint.

                A.      Fed. R. Civ. P. 12(b)(6) Standard

                     A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure tests the legal sufficiency of a claim.

                     “A claim may be dismissed only if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Moddha Interactive, Inc. v. Philips Electronics North America Corp., 92

F. Supp. 3d. 982, 988 (D. Haw. 2015) (citing Navarro v. Block, 250 F. 3d 729, 732

(9th Cir. 2001)). “’In deciding such a motion, all material allegations of the



115347_9.docx                                  - 19 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 38 of 122
complaint are accepted as true, as well as all reasonable inferences to be drawn

from them.”’ Id.; Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

1031 (9th Cir. 2008) (For purposes of ruling on a Fed. R. Civ. P. 12(b)(6) motion,

a court “accept[s] factual allegations in the complaint as true and construe[s] the

pleadings in the light most favorable to the nonmoving party.”)

                “[A] court may generally consider only allegations contained in the

pleadings, exhibits attached to the complaint, and matters properly subject to

judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007).

                However, to the extent any facts in documents are “subject to

reasonable dispute”, the Court will not take judicial notice of those facts.15 Lee v.

City of L.A., 250 F.3d 668, 689 (9th Cir. 2001), overruled on other grounds by

Galbraith v. City of Santa Clara, 307 F.3d 1119 (9th Cir. 2002). “A fact is not
         15
           If documents subject to reasonable dispute are considered by the Court,
then the Motion would be converted to one for summary judgment and the Trustee
is entitled the opportunity to conduct discovery, which is currently stayed in the
case, and introduce evidence disputing and discrediting the audited financial
statements and any other documents offered by the Syndicator Defendants. See
Stipulated Order Respecting: (1) Hearing Date and Briefing Schedule for
TrashMasters/Corridor/SPB Defendants, (2) Stay on Discovery, and (3) Trial Date,
filed on February 15, 2019 [Dkt # 18]; see also Khoja v. Orexigen Therapeutics,
Inc., 899 F.3d 988, 999 (9th Cir. 2018) (a court may take judicial notice of matters
of public record without converting a motion to dismiss into a motion for summary
judgment, but a court cannot take judicial notice of disputed facts contained in
such public records); Mervyn’s LLC v. Lubert-Adler Group IV, LLC (In re
Mervy’s Holdings, LLC), 426 B.R. 488, 496 (Bankr. D. Del. 2010) (court may take
judicial notice of public records, but may not consider the truth of the information
in the records).



115347_9.docx                           - 20 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 39 of 122
subject to reasonable dispute if it is generally known or can be accurately and

readily determined from sources whose accuracy cannot reasonably be

questioned.” Khoja, 899 F.3d at 999 (internal quotation marks omitted) (citation

omitted).

                The Syndicator Defendants have asked the Court to take judicial

notice of the audited financial statements of the Debtor, which were attached to the

Trustee’s Motion to Compel Responses to the Trustee’s Subpoenas for Rule 2004

Examination of TrashMasters, LLC, Corridor Capital LLC, and SPB Partners, filed

on May 14, 2018 [Dkt. # 394] in the main bankruptcy case.16 As will be discussed

in more detail in Section III.C.5. below, the audited financial statements are subject

to dispute. On their face they misstate the Debtor’s net worth, and in any event are

the subject of ongoing discovery. Thus, the financial statements are not properly

the subject of judicial notice and should be stricken.

                In any event, dismissal is proper only where there is no cognizable

legal theory or an absence of sufficient facts alleged to support a cognizable legal

theory. Id. “Motions to dismiss generally are viewed with disfavor under this

liberal standard and are granted rarely.” County of Santa Crux, Cal. v. Ashcroft,



         16
          The financial statements were included by the Trustee as evidence of a
$12M debt from TrashMasters to the Debtor in support of its motion to compel the
Corridor Entities and the TrashMasters Entities to produce documents.



115347_9.docx                           - 21 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 40 of 122
314 F. Supp. 2d 1000, 1005 (N.D. Cal. 2004) (citing Gilligan v. Jamco Dev. Corp.,

108 F.3d 246, 249 (9th Cir. 1997)).

                “[A]t this stage of the proceeding the inquiry is not whether the

plaintiff will ultimately prevail but only whether the plaintiff is entitled to offer

evidence of its claims.” Claybrook v. Morris (In re Scott Acquisitions Corp.), 344

B.R. 283, 290 (Bankr. D. Del. 2006). “‘At the pleadings stage, general allegations

of injury resulting from the defendant’s conduct may suffice, for on a motion to

dismiss we presume that the general allegations embrace those specific facts that

are necessary to support the claims.”’ Nat’l Org. for Women v. Scheidler, 510

U.S. 249, 256, 114 S.Ct. 798 (1994) (citations omitted).

         B.     The Complaint Meets the Fed. R. Civ. P. 8 “Short and Plain
                Statement of the Claim” Pleading Standard.

                The Trustee has also met the pleading standard for a Complaint as set

forth in Fed. R. Civ. P 8(a).

                Fed. R. Civ. P. 8(a)(2) requires a complaint to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” The

U.S. Supreme Court has held that Fed. R. Civ. P. 8(a) requires a plaintiff to plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

115347_9.docx                            - 22 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 41 of 122
Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                The instant Complaint meets the Fed. R. Civ. P. 8 standard of a short

plain statement showing that the Trustee is entitled to relief. The Complaint

identifies each of the defendants, furnishing their general role and relation to other

defendants. Complaint ¶¶ 14-30, 36-38, and 60-66. It also sets forth in detail, the

formation of the Debtor, TrashMasters, and the fraudulent scheme in which the

Syndicator Defendants engaged in, including the TrashMasters’ aquisition debt, the

loans it caused the Debtor to incur and service for TrashMasters’ benefit, and the

advisory fees it paid Corridor Capital and SPB Management. Complaint ¶¶ 39-40,

67-85, 86-114, 115-171. The Complaint further generally alleges the Debtors and

TrashMasters’ insolvency from inception and inability to pay their debts as they

became due. Complaint ¶¶ 183-197 All of these allegations support and give rise

to the claims made in the Complaint. Thus, all Counts in the Complaint meet the

Rule 8 standard.

         C.     The Trustee Has Sufficiently Pled With Particularity Its
                Intentional Fraudulent Conveyance and Transfer Claims In the
                Complaint.

                The Trustee has also sufficiently pled with particularly its

“intentional” fraudulent conveyance and transfer claims in the Complaint.



115347_9.docx                            - 23 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 42 of 122
                “A pleading is sufficient under rule 9(b) if it identifies the

circumstances constituting fraud so that a defendant can prepare an adequate

answer from the allegations.” Moore v. Kayport Package Express, Inc., 885 F.2d

531, 540 (9th Cir.1989)

                A court may make a finding of fraudulent intent under 11 U.S.C.

§ 548 (which is similar to the Hawaii Uniform Fraudulent Transfer Act) on the

basis of circumstantial evidence as direct proof will be rarely available. In re

Agricultural Research and Technology Group, Inc., 916 F.2d 528, 535 (1990)

(quoting In re Roco Corp., 701 F.2d 978, 984 (1st Cir. 1983)). “[K]nowledge that a

transaction will operate to the detriment of creditors is sufficient for actual intent.”

Agricultural Research, 916 F.2d at 535 (citing In re American Properties, Inc., 14

B.R. 637, 643 (D. Kan. 1981)); see Valvanis v. Milgroom, 529 F.Supp. 2d 1190,

1198 (D. Haw. 2007) (“Plaintiffs’ general averment that Millgroom transferred the

property with actual intent is sufficient for Rule 9(b).”) (citation omitted).

                Instances of corporate fraud may also make it difficult to
                attribute the particular fraudulent conduct to each
                defendant as an individual.         To overcome such
                difficulties in cases of corporate fraud, the allegations
                should include the misrepresentations themselves with
                particularity and where possible, the roles of the
                individual defendants in the misrepresentations.

Moore, 885 F.2d at 540 (emphasis added) (citation omitted).




115347_9.docx                             - 24 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 43 of 122
                Further, other bankruptcy courts have held that “[t]he requirements of

Rule 9(b) are relaxed and interpreted liberally where a trustee or a trust formed for

the benefit of creditors ... is asserting the fraudulent transfer claims.” Smith v.

Arthur Anderson LLP, 175 F. Supp. 2d 1180, 1201 (D. Ariz. 2001), affirmed, 421

F.3d 989 (9th Cir. 2005); In re AgFeed USA, LLC, 546 B.R. 318, 328 (Bankr. D.

Del. 2016) (quoting Official Comm. of Unsecured Creditors of Fedders North

America, Inc. v. Goldman Sachs Credit Partners (In re Fedders North America,

Inc.), 405 B.R. 527, 544 (Bankr.D.Del.2009)); see also Trustee for the DBSI Estate

Litigation Trust v. AFA Financial Group (In re DBSI, Inc.), 477 B.R. 504 (Bankr.

D. Del. 2012).

                “This is because a trustee “inevitabl[y] lack[s] knowledge concerning

acts of fraud previously committed against the debtor, a third party.” AgFeed, 546

B.R. at 328, quoting Schwartz v. Kursman (In re Harry Levin, Inc. t/a Levin's

Furniture), 175 B.R. 560, 567–68 (Bankr.E.D.Pa.1994); see also Silverman v.

Meister Seelig & Fein (In re Agape World, Inc.), 467 B.R. 556, 569 (Bankr.

E.D.N..Y 2012) (where a bankruptcy trustee is the party asserting the actual

fraudulent transfer claim, the Second Circuit has adopted a more liberal view since

a trustee is an outsider to the transaction who must plead fraud from second-hand

knowledge).




115347_9.docx                            - 25 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 44 of 122
                1.    The Complaint adequately sets forth the fraudulent scheme
                      of the Syndicator Defendants.

                The specific fraudulent conveyances and transfers Counts alleged in

the Complaint are detailed in the chart attached as Exhibit “14”. (The chart also

summarizes potential amendments to the Complaint, which Plaintiff seeks leave of

court to amend and/or add.)

                The Trustee alleges that each of these transfers constitute

“intentional” fraudulent conveyances under common law and/or Haw. Rev. Stat.

§ 651C-4(a)(1), or in the alternative “constructive” fraudulent transfers under Haw.

Rev. Stat. § 651C-4(a)(2) and 5(a). The Complaint sufficiently pleads these claims

under both Rule 9(b) and the “relaxed” Rule 9(b) standard afforded Trustees.

                First, the Syndicator Defendants as the “masterminds” and the

perpetrators of the fraudulent scheme are well aware of the specific conduct they

engaged in to give rise to the claims made in the Complaint, including the claims

the Trustee seeks leave to amend and add. Their admission as to the volume of

documents they have produced, a substantial portion of which includes emails they

sent and received, undoubtedly evidences the level of their participation and

knowledge of the circumstances constituting the intentional fraud alleged in the

Complaint, as well as, their ability to prepare an adequate answer to the

allegations. See Moore, 885 F.2d at 540.




115347_9.docx                           - 26 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 45 of 122
                Second, the Complaint includes the following allegations that detail

the Syndicator Defendants’ intent and conduct which hindered, delayed, and

defrauded the Debtor’s creditors.

                       199. Defendants, and in particular the Officers
                and Directors, set up and structured a variety of related
                companies, including shell and holding companies, to
                invest in and acquire the assets of ROHI, Maricopa, and
                KNG and to advise and/or manage said companies.
                       200. In doing so, the Officers and Directors
                intended to create a company that incurred debt, but had
                no revenue to pay the debt, and to insulate themselves
                from liability and creditors.
                       201. The Officers and Directors intended to
                further their own interests, and to assure themselves a
                return out of the operating revenue of the companies
                ahead of creditors, and did so irrespective of the Debtor’s
                and/or TrashMasters’ financial condition.
                       202. At the same time, the Officers and Directors
                undercapitalized the companies they set up, and in
                particular the Debtor and TrashMasters.
                       203. The Officers and Directors also fully
                leveraged the assets of the Debtor to secure, guarantee,
                and pay the debt obligations of TrashMasters and
                TrashMasters Arizona.

Complaint ¶¶ 199-203.

                In addition to incorporating by reference the above allegation in each

Count, each Count also details the specific debt/obligation the Debtor incurred to

pay the debt of TrashMasters and others. For example, in Count I, the Union Bank

loan, the Debtor’s debt service of the loan, as well as the payment of




115347_9.docx                             - 27 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 46 of 122
TrashMasters’ debt to ROHI is detailed in paragraphs 204 and 206-08 of the

Complaint. The same pattern exists for the remaining intentional fraud Counts.

                Thus, the allegations in Paragraphs 199-203 of the Complaint together

with the additional detail set forth in each Count meet the Fed. R. Civ. P. 9(b)

standard for pleading the underlying fraudulent investment scheme with

particularity for the intentional fraud counts, as well as the “relaxed” Rule 9(b)

standard afforded the Trustee in this case.

                2.    The Complaint states plausible claims for intentional and
                      constructive fraud.

                      a.    The Complaint meets the intentional fraud pleading
                            standard for Haw. Rev. Stat. § 651C-4(a)(1) claims.

                To state a claim pursuant to Haw. Rev. Stat. § 651C-4(a)(1), the

Trustee must plead that (i) it is a creditor of the Debtor, (ii) that the Debtor

transferred the subject property before or after the Trustee’s claim arose, and

(iii) that the Debtor acted with intent to hinder, delay, or defraud its creditors. See

Valvanis, 529 F.Supp. 2d at 1198.

                The Trustee need only meet the “who, what, when, where, and how”

requirements, and plead facts specific enough to give defendants notice of the

particular misconduct so that they can defend against the charge and not just deny

that they have done anything wrong.” Valvanis, 529 F. Supp. 2d at 1198; see also




115347_9.docx                            - 28 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 47 of 122
Woll v. Tandem Computers Inc., 818 F.2d 1433, 1439 (9th Cir. 1987) (statements

of the time, place and nature of the alleged fraudulent activities are sufficient).

                “Plaintiff’s general averment that the [Debtor] transferred the property

with actual intent is sufficient for Rule 9(b).” Valvanis, 529 F. Supp. 2d at 1198-

99 (citing In re Glenfed, Inc. Securities Litigation., 42 F.3d 1541, 1547 (9th Cir.

1994), superceded by statute on other grounds (“We conclude that plaintiffs may

aver scienter … simply by saying that scienter existed.”)). “[K]nowledge that a

transaction will operate to the detriment of creditors is sufficient for actual intent.”

Hayes v. Palm Seedlings Partners-A (In re Agricultural Research and Technology

Group), 916 F.2d 528, 535 (9th Cir. 1990).

                In addition, “[a]llegations of fraud based on information and belief

may suffice as to matters peculiarly within the opposing party’s knowledge, so

long as the allegations are accompanied by a statement of the facts upon which the

belief is founded.” Puri v. Khalsa, 674 Fed. Appx. 679, 687 (9th Cir. 2017).

                With respect to the fraudulent conveyance and Haw. Rev. Stat.

§ 651C-4(a)(1) claims, in addition to the fraudulent scheme allegations, which are

incorporated into each Count, the Trustee has also made additional allegations

within each claims to state the claims with particularity.

                First, as to all of the relevant Counts, the Trustee has alleged pursuant

to 11 U.S.C. §544(b), that the Internal Revenue Service (“IRS”), the State of



115347_9.docx                              - 29 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 48 of 122
Hawaii, and C&C were creditors of the Debtor. The C&C was a trade creditor in

2009, at or near the date of the Debtor’s inception. See Complaint ¶ 189 and

Exhibit “15”. The IRS was a creditor from at least 2010. See Exhibit “16”

                Second, all of the transfers were made from the Debtor during the

period May 2009 through September 2016, or both before and after the Trustee’s

claims arose depending on the particular creditor. See Exhibit “14” and Complaint

¶¶ 206, 229-231, 253-255, 276, 330, 374, 425, 426, 469, and 513.

                Finally, the Debtor, while under the Syndicator Defendants’ control,

and in particular for purposes of this Motion, under the control of the Syndicator

Officers and Directors, intended to hinder, delay and defraud the Debtor’s

creditors, including the C&C, the IRS, the State of Hawaii and other unsecured

creditors. See Complaint ¶¶ 183-188, 199-204, 228, 233, 252, 257, 293, 333, 339,

349, 359, 370, 388, 434, 474, 480, 498, 527, and 566.

                Thus, the Haw. Rev. Stat. § 651C-4(a)(1) intentional fraud claims

meet the Fed. R. Civ. P. 9(b) particularity standard. These claims include the

following Counts I, IV, VII, XI, XVIII, XXV, XXXII, XXXIX, XLVI, and LII.

                      b.    The Complaint meets the intentional fraud pleading
                            standard for common law fraudulent conveyance
                            claims.

                To state a claim for common law fraudulent conveyance, which is

based upon the Statute 13 of Elizabeth, the Trustee must plead that the conveyance



115347_9.docx                            - 30 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 49 of 122
was made with intent to hinder, delay and defraud creditors. Achiles v. Cajigal, 39

Haw. 493, 496 (1952).

                The Complaint meets the intentional fraud pleading standard for

common law fraudulent conveyance claims. Paragraphs 183-188 and 199-203 of

the Complaint set forth in detail the fraudulent scheme and the debtor’s insolvency,

including the transfers made to insiders, which together support a claim that the

Syndicator Defendants made transfers from the Debtor with the intent to hinder,

delay and defraud the Debtor’s creditors. Further, the Debtor was indeed insolvent

when each of these transfers were made. See Section III.C.5. below.

                In the case of a fraudulent conveyance, if the debtor is
                insolvent when he makes the gift or the effect of such is
                to leave him insolvent, there is a fraudulent conveyance
                as a matter of law. His debtor’s intent, is to hinder delay
                and defraud the creditors, because of the principle that
                one is taken to have contemplated the necessary
                consequences of his own acts.

Achiles 39 Haw. at 498 (1952) (internal quotations omitted and emphasis added),

(citing Glenn, Fraudulent Conveyances and Preferences, rev. ed., vol. 1, § 270, p.

460 and Briggs v. Sanford, 219 Mass 572 (1914)).

                Finally, the Syndicator Defendants contend that the common law

claim of fraudulent conveyance is redundant of the Hawaii Fraudulent Transfer Act

(“HUFTA”) citing In re Agricultural Research & Technology Group. Inc., 916

F.2d 528, 534 (9th Cir. 1990) and Valvanis v. Migroom, Civ. No. 06-00144 JMS-



115347_9.docx                             - 31 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 50 of 122
KSC, 2009 WL 1561571 (June 1, 2009). Motion at 16 fn. 11. This contention is

without merit. Haw. Rev. Stat. § 651C-10 provides that common law fraudulent

conveyance claims “supplement” HUFTA and states as follows:

                Unless displaced by the provisions of this chapter, the
                principals of law and equity, including the law merchant
                and the law relating to principal and agent, estoppel,
                laches, fraud, misrepresentation, duress, coercion,
                mistake, insolvency, or other validating or invalidating
                cause, supplement its provisions.

Haw. Rev. Stat. § 651C-10; see also Kekona v. Abastillas, 113 Haw 174, 182-183

(2006) (HUFTA does not abrogate the preferential transfer rule in Hawaii).

                Thus, the Complaint meets the Fed. R. Civ. P. 9(b) particularity

standard with respect to the common law fraudulent conveyance claims set forth in

Counts X, XVII, XXIV, XXXI, XXXVIII, and XLV of the Complaint.

                3.    The Complaint adequately pleads constructive fraud claims
                      under Haw. Rev. Stat. § 651C-4(a)(2) and § 651C-5.

                To state a claim under Haw. Rev. Stat. § 651C-4(a)(2), the Trustee, in

addition to pleading creditor status and the transfers, which he has done, must also

plead that the debtor (i) did not received reasonably equivalent value in exchange

for the transfer, and (ii) either (a) was engaged or about to engage in a business or

transaction for which the remaining assets of the debtor were unreasonably small

in relation to the business or the transaction, or (b) intended to incur or believed or

reasonably should have believed that the debtor would incur, debts beyond the



115347_9.docx                            - 32 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 51 of 122
debtor’s ability to pay as they became due. Haw. Rev. Stat. § 651C-4(a)(2); see

also Valvanis, 529 F. Supp. 2d at 1199.

                Haw. Rev. Stat. § 651C-5(a) similarly requires that (i) the Debtor did

not receive reasonably equivalent value in exchange for the transfer or obligation,

(ii) the Debtor was insolvent at the time of the transfer or obligation, or became

insolvent as a result of the transfer, and (iii) there existed an unsecured creditor at

the time of the transfer. See Haw. Rev. Stat. § 651C-4(a); see also Valvanis, 529

F. Supp. 2d at 1199.

                The heightened fraud pleading standard does not apply to constructive

fraud claims under Haw. Rev. Stat. § 651C-4(a)(2) and (5)(a). See Golden v. Clay

Lacy Aviation, Inc. (In re Aletheia Research and Management, Inc.), BAP No. CC-

15-1081-KiTaKu, 2015 WL 8483728, fn 5 (9th Cir. B.A.P. 2015) (Fed. R. Civ. P.

9(b) applies only to intentional fraud and not constructive fraudulent transfer

claims) (citing Cendant Corp. v. Shelton, 474 F. Sup. 2d 377, 380 (D. Conn. 2007);

Charys Liquidating Trust v. McMahan Sec. Co., 443 B.R. 628, 632 n.2; Angell v.

Ber Car, Inc., 409 B.R. 737, 755-56 (Bankr. E.D.N.C. 2009)); see also Scarver v.

Patel (In re Haven Trust Bancorp, Inc.), 461 B.R. 910, 913 (Bankr. N.D. GA.

2011); Gold v. Winget (In re NM Holdings Co., LLC), 407 B.R. 232 (Bankr. E.D.

Mich. 2009).




115347_9.docx                            - 33 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 52 of 122
                The constructive fraud claims in the Complaint, however, set forth the

same level of detail as the intentional fraud claims.          Thus, the Complaint

adequately sets forth constructive fraud claims under Haw. Rev. Stat. § 651C-

4(a)(2) and 651C-5(a) and meet the Fed. R. Civ. P. 8 and 9(b) pleading standards.

                4.    The Syndicators Defendants’ Additional Bases Upon Which
                      They Contend the Fraudulent Conveyance and Fraudulent
                      Transfer Counts Do Not State a Claim Lack Merit.

                Fraudulent transfer law has always exalted substance over form.

5 Collier on Bankruptcy § 548.03[6]. The real test of a fraudulent conveyance is

the unjust diminuation of the debtor’s estate, thus an allegedly fraudulent

conveyance must be evaluated in context, and where a transfer is only a step in the

general plan, the plan must be viewed as whole with all its composite implications.

Orr v. Kinderhill Corp., 991 F.2d 31, 35-36 (2nd Cir. 1993).

                The Syndicator Defendants contend that the following additional

bases support their position that the fraudulent conveyance and fraudulent transfer

claims set forth in the Complaint do not adequately state a claim for relief:

(i) payments upon an antecedent debt are not fraudulent transfers (Motion at 22-

24), (ii) payments upon an antecedent debt constitute reasonably equivalent value

(Motion at 30-36), (iii) insolvency has not been adequately plead (Motion at 27-

30), and (iv) the insider status is not adequately pled (Motion at 44-46).

                These additional arguments lack merit.



115347_9.docx                            - 34 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 53 of 122
                      a.    The payments at issue were not made on account of
                            antecedent debt of the Debtor.

                The Syndicator Defendants contend that insolvency and insider status

are not badges of fraud when the challenged payments are made on account of

antecedent debt. Motion at 22-25. The crux of the Trustee’s Complaint is that the

Debtor paid the debt of TrashMasters for which the Debtor had no obligation, or

should have had no obligation to pay. The Syndicator Defendants do not dispute

that TrashMasters acquired the assets it “contributed” to the Debtor and that the

Debtor was made the borrower on the Union Bank Credit Agreement and loan, the

proceeds of which were used to finance TrashMasters’ acquisition of the ROHI

and Maricopa Assets, and that the Debtor paid the loan payments due on the Union

Bank loan. See Exhibits “H”, “I”, “L” to Bass 2/15/19 Decl. and Exhibits “5” –

“7” hereto. By TrashMasters’ contributing the assets, the Debtor was not made a

debtor obligated to reimburse TrashMasters for the assets. The acquisition debt

was always the obligation of TrashMasters.

                The Syndicator Defendants rely on the case Goodman v. H.I.G.

Capital, LLC, 491 B.R. 747, 767-68 (Bankr. W.D. La 2013) for the proposition

that payments made on account of antecedent debt are not fraudulent transfers as a

matter of law. More specifically, the Syndicator Defendants contend that “[w]hen

transfers are made on account of an antecedent debt, even to an insider while the



115347_9.docx                            - 35 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 54 of 122
transferor is insolvent, the transfers are not avoidable as actually fraudulent unless

the plaintiff pleads “facts (as opposed to conclusions) explaining how the transfers,

which satisfied an antecedent debt, could have impacted [the debtor’s] solvency”.

Motion at 24-25.

                At the outset we note that the Syndicator Defendants seek to apply

this antecedent debt proposition to the intentional fraudulent transfer and

conveyance claims.        While the court in the Goodman case dismissed the

constructive fraud claims, it did not dismiss the trustee’s §548(a)(1)(A) intentional

fraud claim to avoid the payments the debtor had made on account of the subject

Professional Services Agreement and Consulting Agreement in that case.

Goodman, 491 B.R. at 767-768. Instead, with respect to the intentional fraud

claims, the court only took issue with the trustee’s allegations regarding the

debtor’s insolvency as a result of the transfers, and in fact permitted the trustee to

amend its claim with respect to the payments on the agreements, which rejects the

Syndicator Defendants’ argument. Goodman, 491 B.R. at 768 (the court will

“grant the Trustee leave to re-plead his section 544 and section 548 claims in order

to allege additional facts showing that despite Gulf Fleet’s pre-existing contractual

obligations, Gulf Fleet did not receive reasonably equivalent value for the

payments”). Thus, under Goodman, even if a payment is made on an antecedent

debt, the trustee can still assert an intentional fraud claim.



115347_9.docx                             - 36 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 55 of 122
                This same rationale applies to the Syndicator Defendants’ contention

that insider status is not a badge of fraud to prove intentional fraudulent transfer or

conveyance claims. Motion at 22. Insider status is only one of many badges of

fraud that a trustee may use to establish HUFTA and common law fraudulent

conveyance claims. Haw. Rev. Stat. § 651C-4(b)(1); Achiles, 39 Haw. at 497

(conveyance made to one of close relationship).

                Further, and notwithstanding the Goodman case, courts in other

jurisdictions, have stated that the “[f]raudulent conveyance doctrine … is a flexible

principle that looks to substance, rather than form, and protects creditors from any

transactions the debtor engages in that have the effect of impairing their rights,

while ensuring that the debtor can continue to do business and assuring third

parties that transactions done with the debtor at arm’s length will not be second

guessed.” Boyer v. Crown Stock Distribution, Inc., 587 F.3d 787, 793 (7th Cir.

2009) (quoting Douglas G. Baird, Element of Bankruptcy 153-54 (4th ed. 2006));

Nisselson v. Ford Motor Company (In re Monahan Ford Corp. of Flushing), 340

B.R. 1, 38 (Bankr. E.D.N.Y. 2006) (where a transfer is only a step in the general

plan to hinder, delay or defraud creditors, the plan must be viewed as a whole with

all its composite implications); Boyer, 587 F.3d at 793 (if the dividends to

shareholders, which the Trustee alleged was a fraudulent conveyance was part and




115347_9.docx                            - 37 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 56 of 122
parcel of the transaction that fatally depleted the debtor’s assets, it was part and

parcel of a fraudulent conveyance, collapsing the transactions).

                As the Syndicator Defendants concede in the Motion, they obligated

the Debtor on the Union Bank credit facility and the loan proceeds were used to

pay TrashMasters’ acquisition debt to ROHI and Maricopa. Motion at 46-47.

TrashMasters, however, was the sole entity that purchased the ROHI and Maricopa

assets. Exhibit “H” to Bass 2/15/19 Decl. and Exhibit “6”. The Debtor did not

acquire the assets, thus, the acquisition debt was not that of the Debtor, it was the

debt of TrashMasters. Therefore, but for the Syndicator Defendants burdening the

Debtor with debt and encumbering its assets for their own benefit, the Debtor

would have had no antecedent debt. The Debtor’s debt service of the Union Bank

loan was in substance debt service of TrashMasters’ debt, even if the Syndicator

Officers and Directors made the Debtor liable as a borrower on the Union Bank

credit facility. See Boyer, 587 F.3d at 793 (fraudulent conveyances looks at

substance rather than form).        Thus, under the Boyer case, the Trustee’s

constructive fraud claims in respect of the Debtor’s payments on the Union Bank

loan survive.

                However, if the Court is inclined to dismiss any of the Trustee’s

claims, then the Trustee requests leave to amend the Complaint as follows.




115347_9.docx                           - 38 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 57 of 122
                First, as to the Union Bank credit facility, the Syndicator Defendant’s

decision to make the Debtor (and TMAZ) the “borrowers” on the $4.5M Union

Bank Note to finance TrashMasters’ acquisition, and use the $4.5M loan proceeds

to fund (in part) the Debtor’s payment of $6,093,440.55 to ROHI on May 4, 2009

(the “$4.5M ROHI Payoff”), made in connection with TrashMasters’ acquisition of

the assets of ROHI (and specifically the Asset Purchase Agreement between

TrashMasters and ROHI see Exhibit “H” to Bass. 2/15/19 Decl.) is an avoidable

transfer for which TrashMasters received the benefit and the Debtor received no

value. Thus, the Trustee seeks leave to amend the Complaint to add additional

counts related to the avoidance of the $4.5M ROHI Payoff.

                Second, as to the constructive fraud Counts II, III, V,VI, VIII, IX, XII,

XIII, XIX, XX,XXVI, XXVII, XXXIII, XXXIV, XL, XLI, XLVII, and LII relating

to the Advisory Fees, while the Debtor was a party to the Advisory Agreement, so

were a number of other parties, including TrashMasters and TMAZ. Where the

Advisory Agreement has multiple parties, and the services to be furnished to each

entity is not clearly distinguished, but the Debtor paid for all of the Advisory Fees,

it is plausible that other parties received at minimum some (and maybe all) of the

services, especially when (i) the Debtor had its own officers and the TrashMasters

board of directors managed and control the Debtor, and (ii) there was no need for

the Debtor to have a third level of management for the Debtor, which is overkill.



115347_9.docx                              - 39 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 58 of 122
The Advisory Agreement was simply a vehicle for the Syndicator Officers and

Directors to extract money from the Debtor to pay themselves more money on top

of the management fees their own investors paid them. For these reasons, the

Advisory Fees are not an antecedent debt of the Debtor alone. Further, under the

circumstances of this case, these facts set forth plausible intentional fraudulent

transfer and conveyance claims where the creation of the complained of antecedent

debt was part of the fraudulent scheme. Thus, the Trustee’s constructive fraud

claims relating to the payments made on the Advisory Agreement are sufficiently

pled. However, if the Court is declined to dismiss the claims, the Trustee requests

leave to amend the Complaint to seek avoidance of both the Advisory Agreement

(as it pertains to the Debtor) and the Debtor’s payments thereunder.

                      b.    The Debtor did not receive reasonably equivalent
                            value for the payments it made on TrashMasters’
                            debt.

                The Syndicator Defendants also contend that, as a matter of law, value

is given for payments made on account of antecedent debt or payment of debt

secured by the Debtor’s assets. Motion at 27-30. This contention fails. We

address the Counts in reverse numerical order.

                First, as to the ROHI Payoff and the KNG Payoff, those payments

were made to satisfy TrashMasters’ promissory notes to ROHI and KNG pursuant

to the Asset Purchase Agreements with those parties. The promissory notes should


115347_9.docx                            - 40 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 59 of 122
not have been the Debtor’s obligation, though the evidence establishes that the

Syndicator Defendants intended from the beginning that the Debtor pay them.

They were or should have been solely TrashMasters’ obligations. TrashMasters’

contribution of the assets it acquired as “equity” into the Debtor does not relieve

TrashMasters of its independent contractual obligations to ROHI and KNG. As the

ROHI Payoff and the KNG Payoff were not the Debtor’s obligations or antecedent

debt, the Debtor did not receive reasonably equivalent value for (i) its payments to

ROHI and KNG for TrashMasters’ acquisition related promissory notes, or (ii) its

guaranty of the KNG note.

                Second, as to the Colbeck Agreement, that was an agreement made

between TrashMasters and Mr. Colbeck. The Debtor was not a party to that

Consulting Agreement, and therefore did not have any liability in respect of that

agreement. Mr. Colbeck is the sole member of Colbeck Consulting. Further, the

Consulting Agreement provided that Mr. Colbeck would serve as interim chief

operating officer of TrashMasters, and that he was primarily responsible for

TrashMasters’ financial performance and driving the process of preparing

TrashMasters for sale. To the extent the Debtor paid at least $417,869.88 in fees to

Colbeck Consulting and/or Mr. Colbeck on account of the Consulting Agreement,

and in particular for Mr. Colbeck to serve as the COO of TrashMasters and to

prepare TrashMasters for sale, it not only paid TrashMasters’ debt, by the clear



115347_9.docx                          - 41 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 60 of 122
terms of the Consulting Agreement, the Debtor did not receive reasonably

equivalent value.17

                Third, as to the Advisory Fees, they essentially were the fees for

which the Syndicator Defendants paid themselves for creating and managing a

fraudulent investment scheme to hinder, delay and defraud the Debtor’s creditors.

The Complaint sufficiently details that while the Debtor, together with

TrashMasters and TMAZ, was a party to the Advisory Agreement, the alleged

“work” the Syndicator Defendants furnished did not the benefit the Debtor and in

fact was for the benefit of TrashMasters and the Syndicator Defendants. There

was no allocation of the work among the parties in the Advisory Agreement, and

instead, the Debtor was saddled with the entire debt. To the extent the Debtor paid

for work directly attributable to TrashMasters (or TMAZ), it did not receive

reasonably equivalent value for the Advisory Fees that it alone paid.

                Finally, as discussed above, the only potential antecedent debts are the

Debtor’s payment of (i) the Union Bank loan payments, and (ii) the Advisory Fees.

The Union Bank loan was incurred to finance TrashMasters’ acquisition of the

         17
           To the extent the Syndicator Defendants contend that Mr. Colbeck’s
efforts benefitted the Debtor, that is an issue of fact that will be determined at trial.
See Citicorp North America, Inc. v. Official Comm. of Unsecured Creditors (In re
TOUSA, Inc.), 680 F.3d 1298, 1311 (11th Cir. 2012) (it has long been established
that whether fair consideration has been given for a transfer is largely a question of
fact).



115347_9.docx                             - 42 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 61 of 122
ROHI and Marciopa assets. The Syndicator Defendants fraudulently made the

Debtor the borrower on the Union Bank loan. The Union Bank loan, in fact,

should have been TrashMasters’ debt.          The Syndicator Defendants knew this

because they booked the Union Bank loan on the audited financial statements as a

TrashMasters debt. The Debtor received no value for incurring the obligation to

Union Bank or paying the loan payments. This is sufficient for an intentional

fraudulent transfer/conveyance claim. However, if the Court is inclined to dismiss

the claims as alleged, then the Trustee seeks leave of court to clarify that the

avoidable transfer is the $4.5M payment the Debtor made to ROHI from the Union

Bank loan proceeds to satisfy TrashMasters’ acquisition debt to ROHI.

                      c.    The Trustee has sufficiently pled the Debtor’s
                            insolvency in the Complaint.

                The Syndicator Defendants contend that the Trustee has not

sufficiently pled the Debtor’s insolvency in the Complaint. Motion at 30-36. This

contention lacks merit.

                At the outset we note that a “general allegation of insolvency provides

a defendant fair notice of plaintiff’s contention and renders sufficient information

from which a defendant may create discovery requests in order to defend, as in any

civil action.” Gold v. Winget, Sr. (In re NM Holdings Co., LLC), 407 B.R. 232,

259 (Bankr. E.D. Mich. 2009) (citation omitted). The question of the Debtor’s




115347_9.docx                             - 43 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 62 of 122
insolvency involves matters outside the pleading that cannot be considered on a

motion to dismiss.

                Thus, it is well-settled that the determination of insolvency is a

question of fact, which cannot be determined on a motion to dismiss. See Connell

v. Shallo (In re Die Fliedermaus LLC), 323 B.R. 101 (Bankr. S.D.N.Y. 2005); see

also Scarver v. Patel (In re Haven Trust Bancorp, Inc.), 461 B.R.910, 913 (Bankr.

N.D. Ga. 2011) (although the allegations in the complaint mirrored the statutory

language in 11 U.S.C. § 548(a)(1)(B), the debtor’s insolvency at the time of the

transfers remains a fact to be established at trial or at another juncture).

                In Fliedermaus, the defendants argued the debtor was solvent at the

time of the subject fraudulent transfers, and filed a motion to dismiss. The Court

held that the defendants:

                demonstrate that solvency is a factual question by relying
                on the Debtor’s tax returns in support of their
                proposition. Not only are the tax returns outside of the
                complaint; the incurrence of a liability for taxes is not
                equivalent to solvency. The Trustee alleges in the
                complaint that the Debtor was insolvent from 1997
                through the filing of the petition, and that is adequate
                pleading.


Id. at 106-7 (emphasis added).

                Similarly, in the instant case, the Syndicator Defendants’ reliance on a

summary of the audited financial statements, in an attempt to show the Debtor was



115347_9.docx                             - 44 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 63 of 122
solvent, demonstrates that solvency is a question of fact. The fact that the Trustee

stated in the Complaint that the Debtor was insolvent is sufficient to defeat a

motion to dismiss.

                Also, in Danning v. Lavine, 572 F.2d 1386 (9th Cir. 1978), the Ninth

Circuit held that an avoidance complaint which pleads insolvency in only general

terms is sufficient to withstand a motion to dismiss. In that case, the bankruptcy

trustee filed an avoidance complaint in which he alleged in the fraudulent

conveyance count that “[a]t the time of said transfer, [the debtor] was, or was

thereby rendered insolvent.” Id., at 1388. The defendant argued this general

allegation was insufficient and that the trustee was required to plead specific facts

showing insolvency. Id. The Court disagreed and held that the trustee adequately

pled insolvency in the Complaint by its general terms.

                Under Ninth Circuit case law, the Trustee has adequately pled

insolvency in the Complaint. See Complaint ¶¶ 183-188. In the instant case,

Hawaii law uses a “balance sheet” definition of insolvency. “A debtor is insolvent

if the sum of the debtor’s debts is greater than all of the debtor’s assets, at a fair

valuation.” Haw. Rev. Stat. § 651C-2(a). “A debtor who is generally not paying

his or her debts as they become due is presumed to be insolvent”. Haw. Rev. Stat.

§ 651C-2(b). The allegations in the Complaint mirror the statute and state as

follows:



115347_9.docx                            - 45 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 64 of 122
                       183. Upon information and belief, the Debtor was
                undercapitalized and therefore insolvent at the date of
                inception.
                       184. Upon information and belief, shortly after
                inception, the Debtor was generally not paying its debts
                as they became due, and is presumed insolvent.

Complaint ¶¶ 183-184; see also In re Haven Trust Bancorp, Inc., 461 B.R. 910

(complaint which contains language that mirrors the statutory language for

insolvency is sufficient as the debtor’s insolvency at the time of the transfers

remains a fact to be established at trial or another juncture).

                Further, the Debtor was undercapitalized and insolvent at the date of

inception. As explained herein, the Debtor, at its inception, was immediately

saddled with $4.5M in debt obligations to Union Bank for a loan, the proceeds of

which were used to pay TrashMasters’ acquisition costs for the ROHI Assets. The

value of the Debtor’s assets at the time were less than the debt. These facts alone

are sufficient to support a claim that the Debtor was insolvent at the date of

inception.

                As to the cash flow test for insolvency, the Debtor was accruing the

Advisory Fee debt, as well as the debt incurred to the C&C for tipping fees.18 The


         18
           Where a debtor, while paying its smaller periodic payments as they
become due, is unable, and thus fails, to timely satisfy one or two of its debts that
constitute a substantial percentage of its overall obligations can support a finding
that a debtor is failing to pay its debts as they become due for purposes of
§ 303(h)(1). In re Food Gallery at Valleybrook, 222 B.R. 480, 488 (Bankr. W.D.


115347_9.docx                            - 46 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 65 of 122
C&C was the Debtor’s largest trade creditor accruing approximately $500,000-

$800,000 a month in tipping fees. At the time of the bankruptcy filing, the Debtor

had incurred $3,111,730.72 in unpaid debt to the C&C. See Exhibit “15”. Thus,

the Debtor was not generally paying its debts as they became due.

                In any event, insolvency is a question of fact and the Trustee is

entitled to conduct discovery and prove at trial that the Debtor was insolvent at

inception and generally not paying its debts as they became due.

                           (i)   The Debtor’s continued its business for 6 years
                                 on the backs of its creditors.

                The Syndicator Defendants argue that the Debtor continued in

business for 6 years, and thus could not have been insolvent. Motion at 36. As

will be proven at trial, the Debtor was able to continue its business because the

Syndicator Defendants continued their scheme of borrowing money and incurring

enormous trade debt (e.g., the C&C). See Boyer, 587 F.3d at 794 (“A firm might


Penn. 1998) (case dealing with insolvency as related to an involuntary Chapter 11
petition) (citing In re Bowers, 16 B.R. 298, 303-04) (Bankr. D. Conn. 1981)).
“Stated another way, this Court will not condone the efforts of a debtor who seeks
to take advantage of the general prohibition on involuntary petitions in single-
creditor cases by ensuring payment to all, or most, of its smaller periodic debt to
the exclusion of larger long term debt.” Food Gallery, 222 B.R. at 488.
      The Syndicator Defendants contend in the Motion that the Debtor was
paying its debts, including the debts to Union Bank, ASB and Convergent on time.
The Debtor, however, was not paying its own creditor, the C&C of Honolulu. Nor
was it able to pay the Advisory Fees in 2011, which were accrued until 2012, or
the Advisory Fees post 2014.


115347_9.docx                           - 47 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 66 of 122
be insolvent in the bankruptcy sense of negative net worth – its liabilities exceeded

its assets … yet it might continue operating as long as it was able to raise enough

money to pay its debts as they become due, or even longer if its creditors were

forbearing”). In Boyer, the company limped along for 3½ years before collapsing

into bankruptcy. Boyer, 587 F.3d at 793.

                           ii.   The Syndicator Defendants used a hard money
                                 loan to pay a portion of their advisory fees and
                                 in 2012 it was clear the Debtor had a “problem
                                 loan” rating.

                The Debtor, did not, as the Syndicator Defendants contend, obtain

conventional financing from multiple third-party lenders. Motion at 35. Not long

after entering into the Union Bank credit facility, the Debtor had defaulted upon its

loan covenants to Union Bank and Union Bank told the Syndicator Defendants that

they needed to find another lender to refinance the Union Bank loan.             See

Complaint ¶¶ 130-132 and Exhibit “5” (Second Amendment to Credit Agreement

¶ 1 (waiver of loan covenants)). If there was no problem with the credit facility,

Union Bank would not have made such a request. The Syndicator Defendants then

sought re-financing from other lenders and settled on Fifth Third Bank. Fifth

Third Bank declined to refinance because it determined, contrary to what the

Syndicator Defendants contend, the Debtor’s financial condition was weak, and the

loan had a lower than standard, “problem loan” rating. Complaint ¶¶ 135-36. The

2012 ASB Credit Agreement was for $4.4M with a senior security interest in the

115347_9.docx                           - 48 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 67 of 122
Debtor’s assets. The $2.5M 2012 Convergent Loan was unquestionably a hard

money loan. Complaint ¶¶ 150-151. The Defendant Syndicators could not have

obtained conventional financing for the entire $6.9M that they sought.            The

circumstances under which ASB later in 2015 further refinanced the Convergent

loan are questions of fact that is the subject of ongoing review and discovery. In

any event, for the reasons identified in Section III.C.5., the audited financials that

the Syndicator Defendants prepared, approved and submitted to lenders grossly

overvalued the assets. Thus, the Syndicator Defendants’ ability to convince ASB

and Convergent Capital (as a hard money lender) to lend the Debtor money is not

conclusive evidence of the Debtor’s solvency.

                The Syndicator Defendants further cast blame on the C&C as well as

the Debtor’s officers, including Charlie Leonard (“Mr. Leonard”), Mr. Asay, Sr.,

Mr. Asay, Jr, and Mr. Gourlay, among others for the Debtor’s demise. However,

“[t]he fact that mistakes by the buyer hastened the company’s demise is not a

defense. Whether a transfer was fraudulent when made depends on conditions that

existed when it was made, not on what happened later to affect the timing of the

company’s collapse.” Boyer, 587 F.3d at 795. “Everyone makes mistakes. That’s

one reason why businesses need adequate capital to have a good chance of

surviving in the Dawinian jungle that we call the market.” Boyer, 587 F.3d at 795.

The Debtor was undercapitalized from inception and TrashMasters, its controlling



115347_9.docx                           - 49 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 68 of 122
majority members Corridor TM and SPB Waste did not make sufficient additional

cash capital contributions to the Debtor to bring the Debtor’s net worth above

insolvency.

                5.    The Syndicator Defendants improperly introduce and rely
                      upon audited, but inaccurate, financial statements of the
                      Debtor to dispute the Debtor’s insolvency.

                As discussed herein, the Syndicator Defendants improperly introduce

the Debtor’s audited financial statements to dispute the Debtor’s insolvency.

Motion at 93.

                The financial statements, however, are inaccurate and therefore

misleading when used for purposes of determining the net worth analysis of

whether the Debtor’s debts exceeded its assets, pursuant to Haw. Rev. Stat.

§ 651C-2(a). The following analysis, which applies to the financial data set forth

in the audited financial statement, as of December 31, 2009 sets forth certain of the

inaccuracies and errors in the Balance Sheets, together with inconsistencies

between the balance sheets and other Debtor records. The same analysis can be

made for subsequent years to demonstrate that the Debtor was insolvent at the end

of each year:

                i.    Due From Related Parties: According to the Balance Sheet in

the audited financial statements as of December 31, 2009, the sum of $1,382,698 is

listed as an “asset” item as being “Due From Related Parties”. This asset item is



115347_9.docx                           - 50 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 69 of 122
overstated in the financial statements with respect to the Debtor, since it is

primarily comprised of amounts that are owed from related entities which have no

assets and could never repay the amounts allegedly “due”. Because the amounts

owed by these entities are not collectible19, the “Due From Related Parties” asset

is overstated by approximately $1.2 Million on the Balance Sheet.

                ii.   Line of Credit & Current Maturities Debt/Long Term Debt:

                There are no amounts listed under “Line of Credit & Current

Maturities of Debt” and “Long Term Debt” for the Debtor on the Balance Sheet for

the year ended December 31, 2009.         The Balance Sheet inaccurately fails to

include the Union Bank credit facility as a liability of the Debtor, despite the fact

that the Debtor was made liable as a “borrower” for this debt. Instead, the Balance

Sheet attributes the debt ($642,857 for Line of Credit and Current Maturities and

$3,850,000 for Long Term Debt) to TrashMasters. For an accurate determination

of the Debtor’s debts, these amounts must be taken into account as liabilities of the

Debtor. Thus, the Debtor’s debt is understated by approximately $4.5 Million

as of December 31, 2009 on the Balance Sheet.




         19
          Comparison of the columns for the Debtor and its parent, TrashMasters,
reveal that the “receivable” on the Debtor’s account is from TrashMasters, but
TrashMasters’ was an empty shell, its only asset from which it might pay the debt
was its equity in the Debtor.



115347_9.docx                           - 51 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 70 of 122
                iii.   ROHI Debt

                As explained above, the Syndicator Defendants treated the Debtor as

being liable for the $1,000,000 ROHI Note, as evidenced by their forcing the

Debtor to pay this obligation. Because the Syndicator Defendants treated the

Debtor as being liable for this debt, although the Debtor should not have been

liable to pay it, this debt should be considered in any balance sheet test of the

Debtor’s solvency. Because the Balance Sheet attributes this debt to TrashMasters,

and not the Debtor, the Debtor’s debt is understated by approximately $1 M, as

of December 31, 2009 on the Balance Sheet, for purposes of considering the

Debtor’s solvency.

                iv.    PP&E:

                The Balance Sheet as of December 31, 2009 lists the value of PP&E

(net) at $6,659,208. However, as explained above, the Syndicator Defendants

previously estimated that the value of these assets, in the Forecasted Balance

Sheets dated April 27, 2009, attached hereto as Exhibit “9”, to be much lower.

Indeed as of April 27, 2009, the Syndicator Defendants attributed a value of only

$2,873,565 to these assets at acquisition, declining to $2,601,628 as of December

31, 200920. Accordingly, based on these figures, it appears the PP&E value is


         As of that date the balance sheets relied upon by the Syndicator
         20


Defendants show a consolidated PP&E in the amount of $8,154,381, inclusive of


115347_9.docx                           - 52 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 71 of 122
overstated by approximately $4,057,580 as of December 31, 2009 on the

Balance Sheet.

                v.    Effect on Solvency

                According to the summary of the financial statements attached to Mr.

Bass’ declaration, as of December 31, 2009, the total assets minus total liabilities

minus all intangible assets, including goodwill (which the Defendants

acknowledge must be deducted to determine solvency21), was $7,856,036. To

obtain an accurate picture of the Debtor’s insolvency as of December 31, 2009, the

overstatement of the Debtor’s assets by $1.2 Million (for the “Due From Related

Parties”) and the $4,057,580 (for the PP&E) must be deducted, as well as the

$4.5Million from the failure to report the Debtor’s Union Bank debt as a liability

on the Balance Sheet, and the $1 Million from the failure to report the liability

under the ROHI Note as a liability of the Debtor on the Balance Sheet. When

these amounts are taken into account, the Debtor’s liabilities exceed the Debtor’s

the $6,659,208 attributed to the Debtor, suggesting the $2,601,628 on the forecast
actually overstates the figure properly attributable to the Debtor above.
         21
           The Syndicator Defendants are correct to do so. “Goodwill” is not
considered to be an asset for the bankruptcy’s insolvency calculation. See Bay
Plastics, Inc. v. BT Commercial Corp. (In re Bay Plastics, Inc.), 187 B.R. 315, 330
(Bankr. C.D.Cal. 1995) (“Goodwill cannot be sold to satisfy a creditor’s claim.
Thus, in a liquidation bankruptcy case it must be disregarded in determining
solvency of the debtor at the time of an LBO.”) Were it to be considered, the
Trustee submits we would, at the time of trial, present evidence that the Debtor
was without any such value.



115347_9.docx                              - 53 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 72 of 122
assets by $2,901,544 as of December 31, 2009, and the Debtor is insolvent as of

that date.

                The Syndicator Defendants may argue that these figures in turn are

unreliable. But that’s not the point. At this juncture, it is sufficient that the figures

demonstrate that the Syndicator Defendants’ proffer of audited balance sheets as to

solvency are disputed, and cannot serve as a basis for dismissal of the Complaint.

                6.    The Trustee has adequately pled insider status as to the
                      Syndicator Defendants.

                The Trustee has adequately pled insider status as to the Syndicator

Defendants. The Syndicator Defendants, on the other hand, contend in the Motion,

that the Trustee has inadequately pled facts supporting the insider status of

Corridor Capital and SPB Management (the transferees of the Advisory Fees), as

well as ROHI and KNG under Haw. Rev. Stat. § 651C-1 because the Complaint

does not allege that that these entities are 20% interest holders of the Debtor.

Motion at 45. This contention is without.

                In the instant case, Mr. Bass in his declaration filed in the main

bankruptcy case on July 7, 2016 [Dkt #431], stated under penalty of perjury, that

                       1.    I am a principal of SPB Capital, GP, the
                entity serving as the sole general partner of, SPB Capital
                Partners, LP (“SPBCP”). I am also a principal of SPB
                Management, LLC (“SPBM”), the entity contracted to
                provide management services to SPBCP and advisory
                services to TrashMasters, LLC and the Debtor pursuant
                to the Advisory Agreement dated May 9, 2009. SPBCP

115347_9.docx                             - 54 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 73 of 122
                is the sole member of a single purpose entity called SPB
                Waste, LLC (“SPBW”); it was through SPBW that
                SPBCP made its equity investment into TrashMasters.
                SPBW was the second largest interest holder in
                TrashMasters, LLC; I am a manager of SPBW. I am also
                a manager of SPB Partners, LLC (“SPB Partners”) which
                has no assets or operation. These entities are collectively
                referred to as SPB.

Exhibit “3”.

                Similarly, Mr. Enenstein in his declaration filed in the main

bankruptcy case on July 6, 2018 [Dkt #430], stated under penalty of perjury, that:

                       1.    I am the Chief Executive Officer of Corridor
                Capital, LLC and was formerly Managing Member of
                Corridor Capital Advisors, LLC (“CCA”) which served
                as the General Partner to Corridor TrashMasters LP
                (“Corridor TrashMasters”). Both CCA and Corridor
                TrashMasters were wound down in 2017.               Until
                December 2016, when it surrendered all of its member
                interests in TrashMasters LLC, Corridor TrashMasters
                was the largest interest holder in TrashMasters, LLC.

Exhibit “4”.

                Further, the Complaint includes the following general allegations

regarding the affiliate status of the Corridor Entities and the SPB Entities:

                       47. During the period May 1, 2009 to the
                Petition Date, Corridor TrashMasters was a member of
                TrashMasters.
                       48. In 2012, Corridor TrashMasters owned a
                43.3% interest in TrashMasters.
                       49. During the period May 1, 2009 to the
                Petition Date, SPB Waste was a member of
                TrashMasters.



115347_9.docx                             - 55 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 74 of 122
                      50. In 2012, SPB Waste owned a 21.7% interest
                in TrashMasters.
                                             …
                       56. As the members that held the majority
                membership interests in TrashMasters, the Corridor
                Entities (through Corridor TrashMasters), and the SPB
                Entities (through SPB Waste) primarily controlled and
                directed the Debtor’s affairs.
                                           …
                     89. Corridor Capital is an affiliate of Corridor
                TrashMasters and the other Corridor Entities.
                     90. SPB Management is an affiliate of SPB
                Waste and the other SPB Entities.
                                           …
                      638. The Officers and Directors were also
                principals, managers, and directors of the affiliated
                Corridor Entities and SPB Entities.

Complaint ¶¶ 47-50, 56, 89-90 and 638 (emphasis added).

                Corridor Capital and SPB Management were affiliates of Corridor TM

and SPB Waste, respectively, and Corridor TM and SPB Waste controlled both

TrashMasters and the Debtor. See Section III.F.1. All of the Corridor Entities

were essentially a single enterprise owned and controlled by the same core group

of individuals, including Mr. Enenstein. Similarly, all of the SPB Entities were

essentially a single enterprise owned and controlled by the same core group of

individuals, including Mr. Bass. Stated differently, the same groups of individuals

that controlled the Debtor were the same groups of individuals that controlled




115347_9.docx                           - 56 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 75 of 122
either the Corridor Entities or the SPB Entities.22 Thus, these individuals (the

“Syndicator Officers and Directors”), together with the Corridor Entities and the

SPB Entities qualify as statutory insiders that were “in control of the debtor” under

Haw. Rev. Stat. § 651C-1.

                Further, the “insider” definition under Haw. Rev. Stat. § 651C-1 is

virtually identical to the definition under §101(31) of the Bankruptcy Code,

including their opening language which starts with “‘insider’ includes” and follows

with a non-exhaustive list of examples. When determining insider status under

§101, the courts, including the Ninth Circuit B.A.P., have routinely found persons

and entities non-statutory insiders. See Miller Avenue Professional and Promotion

Services, Inc. v. Brady (In re Enter. Acquisition Partners, Inc.), 319 B.R. 626

(Bankr. 9th Cir. 2004); see also Kotoshirodo v. Brennan (In re Lull), Civ. No. 11-

00349 SOM-BMK, 2011 WL 6941487, at *6 (D. Haw. December 30, 2011) (under

§ 101(31), “[t]here clearly may [ ] be insiders other than per se insiders listed in 11

U.S.C. § 101(31), the use of the word includes is indicative of Congress’ intent not

to limit the classification of insiders to the statutory definition”) (internal quotation

marks omitted); U.S. Bank, N.A. v. The Village at Lakeridge, LLC (In re Village

at Lakeridge, LLC), 814 F.3d 993, 1001 (9th Cir. 2006) (“Non-statutory insiders
         22
          Together Corridor TM and SPB Waste held all of the Class A “voting”
shares” and the majority of the director positions on the TrashMasters board, which
controlled the Debtor. See footnote 27.



115347_9.docx                            - 57 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 76 of 122
are the functional equivalent of statutory insiders and, therefore, must fall within

the ambit of § 101(31).”).

                In Miller, 319 B.R. 626 (Bankr. 9th Cir. 2004), the Ninth Circuit

B.A.P. required some showing of control over the debtor to establish that a creditor

is a non-statutory insider. The B.A.P. stated

                Although the statutory definition is not limiting, those
                who do not qualify as per se insiders because they are not
                within the categories specifically listed in the definitional
                statute can qualify as insiders only if they meet the test
                for non-statutory insiders, which requires some showing
                of control of the debtor. . . . In determining who qualifies
                as a non-statutory insider, the courts ‘focus on the
                closeness of the parties and the degree to which the
                transferee is able to exert control or influence over the
                debtor . . . A transferee is an insider if, as a matter of fact,
                he exercises such control or influence over the debtor as
                to render their transaction not arms-length.’

Id. at 633 (emphasis added) (citing Miller v. Schuman (In re Schuman), 81 B.R.

583, 586 (9th Cir. BAP 1987)).

                Under the circumstances of this particular case, the foregoing

allegations in the Complaint also sufficiently allege the non-statutory insider status

of Corridor Capital and SPB Management and are supported by the sworn

declarations of Mr. Enenstein and Mr. Bass. See Exhibits “3” and “4”. Corridor

Capital and SPB Management were affiliates of Corridor TM and SPB Waste,

respectively, and Corridor TM and SPB Waste controlled both TrashMasters and

the Debtor. See footnote 27. Further, all of the Corridor Entities were essentially a

115347_9.docx                               - 58 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 77 of 122
single enterprise owned and controlled by the same core group of individuals,

including Mr. Enenstein. Similarly, all of the SPB Entities were essentially a

single enterprise owned and controlled by the same core group of individuals,

including Mr. Bass. Thus, the Advisory Agreement, between Corridor Capital and

SPB Management, on the one hand, and TrashMasters, the Debtor, and TMAZ, on

the other hand, was a product of self-dealing.

                In addition, TrashMasters was an affiliate of the Debtor. An insider of

an affiliate is also considered an “insider”. As a director of TrashMasters, Mr.

Gourlay was an insider of TrashMasters, and therefore the Debtor. Mr. Gourlay

controlled KNG. The Debtor’s payment on the KNG Note for which TrashMasters

was liable was made to Mr. Gourlay’s company. Thus, KNG is a non-statutory

insider of the Debtor.23

         D.     In Light of the Syndicator Defendants’ Control of the Debtor and
                TrashMasters, the Complaint Provides Sufficient Detail as to the
                Transfers the Trustee Seeks to Avoid.

                The Syndicator Defendants maintain that the following transfers are

not pled with sufficient detail and in particular the dates and the amounts of the

transfers: (i) the loan payments made to Union Bank, and (ii) the payments made to

         23
           ROHI was identified as an insider in the Complaint. Evidence may
eventually prove it was not an insider, however, as discovery is ongoing, the
Trustee wishes to reserve its claim for now and further evaluate ROHI’s potential
status as an insider based on evidence produced during discovery.



115347_9.docx                             - 59 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 78 of 122
Colbeck Consulting and/or Brian Colbeck pursuant to the Consulting Agreement.

Motion at 52 and 73-74. In this case, where the Syndicator Defendants procured

the Union Bank loan and the Consulting Agreement, and themselves caused the

Debtor to pay for the obligations the allegation that they do not have sufficient

notice of the transfers they directed to have made to defend against the claim is

disingenuous and misleading.

                Notwithstanding, as the Debtor seeks leave of court to amend the

Complaint to add additional Counts relating to the $4.5M Payoff, and to add

additional instances of the breaches of fiduciary duties, the Trustee can include a

list of the Colbeck payments, and if still applicable a list of the loan payments the

Debtor made to Union Bank.

         E.     Group Pleading is Permitted in this Case as the Officers,
                Directors, and Entities are Closely Related.

                Paragraphs 14-26 of the Complaint set forth the officers and directors

of the Debtor and TrashMasters, and where applicable identifies the affiliation of

each Defendant with the SPB Entities and the Corridor Entities. Exhibit “1”

details their roles and affiliations as uncovered by the Trustee, thus far.

                A plaintiff, at minimum, must identify the role of each defendant in

the alleged fraudulent scheme. Moore, 885 F.2d at 540 (citation omitted). “There

is no flaw in a pleading, however, where collective allegations are used to describe

the actions of multiple defendants who are alleged to have engaged in precisely the

115347_9.docx                            - 60 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 79 of 122
same conduct.” United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1184

(9th Cir. 2016).

                By way of example, in securities fraud cases,

                where the corporate officers are a narrowly defined group
                charged with day-to-day operations of a public
                corporation, it is reasonable to presume that these officers
                had the power to control or influence the particular
                transactions giving rise to the securities violation. Wool
                v. Tandem Computers, Inc., 818 F.2d 1433, 1441 (9th
                Cir.1987).3 [I]t is not necessary to show actual
                participation or the exercise of actual power. Howard,
                228 F.3d at 1065.

Flood v. Miller, 35 Fed. Appx. 701, 703 (2002) (internal quotation marks omitted)

(authority over the process of preparing and releasing financial statements to the

public sufficient for a prima facies case of “controlling person” in a securities fraud

case).

                Further, where claims of conspiracy, aiding and abetting, and alter ego

are made, and there may be multiple individuals and/or entities liable for the

underlying claims (e.g., breach of fraudulent conveyances and transfer and breach

of fiduciary duties), and a determination of those who owed a duty and breached a

duty has not been made, it makes sense to group those officers, directors, and

related entities not yet determined to be directly liable as the “conspirators”,

“aiders and abetters”, and “alter egos” as defendants.




115347_9.docx                              - 61 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 80 of 122
                1.    The SPB Officers and Directors and the Corridor Officers
                      and Directors are a narrowly defined group of officers and
                      directors who managed and controlled the Debtor’s
                      business and financial affairs, and financial statements in
                      particular, thus group pleading as to these defendants is
                      permitted.

                The Officers and Directors in this case, and in particular the SPB

Officers and Directors and the Corridor Officers and Directors are a narrowly

defined group of officers and directors who in their individual capacities directly

managed and controlled the Debtor’s business and financial affairs, and financial

statements in particular.24 Thus, group pleading is permitted as to these Syndicator

Defendants.

                Further, the Complaint alleges that certain of the Syndicator Officers

and Defendants were officers and/or directors of the Debtor and TrashMasters.

Complaint ¶¶ 14-20. Although the Syndicator Defendants, at this time, are the

only holders of that information, the Syndicator Defendants do not offer in the

Motion the specific roles of each of those defendants to defeat the claim as to

specific parties. They simply argue that the Complaint does not set forth the

particular role of each of the Syndicator Defendants. At the same time, however,

the Syndicator Defendants have refused the Trustee’s request for early discovery,

         24
          Plaintiff has not named other employees or principals of the SPB and
Corridor Entities who assisted, but did not serve as officers or directors of the
Debtor, TrashMasters or the SPB and Corridor Entities.



115347_9.docx                            - 62 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 81 of 122
and discovery by stipulation is currently stayed. Thus, where the allegations are

adequately plead in the Complaint, the Syndicator Defendants hold the information

as to the narrowly defined group of Corridor Officers and Directors and SPB

Officers and Directors, and discovery has not commenced in this case, group

pleading is appropriate.

                Notwithstanding, in this Opposition the Trustee has set forth

additional detail, which if the Court determines is required, the Trustee requests

leave to amend the Complaint and include this additional information.

                2.    The Corridor Entities and the SPB Entities are closely
                      related companies, each of which through their same
                      principals had direct involvement with the Debtor in
                      general and its financial statements and affairs in
                      particular, thus group pleading as to these defendants is
                      permitted.

                The Syndicator Defendants do not dispute that the Corridor Entities

are related entities, or that the SPB Entities are related entities. As set forth in the

Declarations of Mr. Bass and Mr. Enenstein (Exhibits “3” and “4”), the Corridor

and SPB Entities are indeed related entities. Further, in the Trustee’s pending

Requests for Production of Documents served upon the Syndicator Defendants, the

Trustee has requested documents referring or relating to the identity of the

members, managers, officer and directors, and employees of each of the Corridor

Entities and the SPB Entities as well as each of the Syndicator Officers and

Directors. The Syndicator Defendants have objected to the Trustee’s request to

115347_9.docx                            - 63 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 82 of 122
conduct discovery as to the relationship of these entities. Accordingly, the Trustee

should be permitted to utilize group pleadings as to these defendants until it has

had an opportunity to conduct discovery.

         F.     The Breach of Fiduciary Duties Claims (Counts LV, LVI, and
                LVII) are Adequately Pled and the Syndicator Defendants’
                Contentions Regarding the Breach of Fiduciary Duty Claims
                Lack Merit.

                The Syndicator Defendants’ various contentions regarding the

Trustee’s breach of fiduciary duty claims lack merit. These contentions include the

following: (i) only TrashMasters owed the Debtor any fiduciary duty, (ii) there was

no breach of the duty of care and loyalty as set forth in Haw. Rev. Stat. § 428, and

(iii) the Debtor was solvent and therefore ratified any breaches. Motion at 86-94.

These arguments are primarily supported with the Syndicator Defendants’ prior

arguments that the Debtor was solvent and paid antecedent debt, which as

discussed earlier in Sections III.C.4.a. and III.C.5., lack merit.

                1.   The Debtor was insolvent from inception and each of the
                     Syndicator Defendants are liable for the breach of fiduciary
                     duty claims.

                The Syndicator Defendants contend that based on the Hawaii Uniform

Limited Liability Company Act, Chapter 428 of the Hawaii Revised Statutes,




115347_9.docx                            - 64 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 83 of 122
TrashMasters was the only defendant that owed fiduciary duties to the Debtor.25

Opposition at 86-91. This contention lacks merit for the following reasons.

                First, pursuant to the terms of the Debtor’s operating agreement, the

Syndicator Defendants through TrashMasters had full and complete authority,

power and discretion to manage and control the Debtor.26 Paragraph 4 of that

certain Amended and Restated Limited Liability Company Agreement of Rolloffs

Hawaii, LLC, dated May 1, 2009 (the “Debtor’s Operating Agreement”) provides

as follows:

                Management. The business and affairs of the Company
                will be managed by its Manager. The name of the initial
                manager shall be TrashMasters, LLC. The Manager will
                direct, manage and control the business of the Company
                to the best of its abilities. Except for situations in which
                the approval of the Member is expressly required by this
                LLC Agreement or by non-waivable provisions of
                applicable law, the Manager will have full and complete
                authority, power and discretion to manage and control the
                business, affairs and properties of the Company, to make
                all decisions regarding those matters and to perform any

         25
           The Debtor is a Hawaii limited liability company and is a wholly owned
subsidiary of TrashMasters. TrashMasters is a Delaware limited liability company
and is the only member as well as the only manager of the Debtor.
         26
           Under Hawaii law, subject to certain statutory restrictions, the members
of a limited liability company are permitted to enter into an operating agreement to
regulate the affairs of the company and the conduct of its business, and to govern
the relations among the members, managers, and company. Haw. Rev. Stat. § 428-
103(a). Among the things an operating agreement may not do is eliminate the duty
of loyalty or unreasonably reduce the duty of care. See Haw. Rev. Stat. § 423-
103(b)(2) and (3).



115347_9.docx                              - 65 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 84 of 122
                and all other acts or activities customary or incident to
                the management of the Company, and such officers and
                agents shall such duties and responsibilities as
                determined by the Manager from time to time. No
                officer or agent will have authority (general or specific)
                to act for or bind the Company unless the Manager
                delegates such authority to such officer or agent, and then
                only to the extent so delegated by the Manager.

Exhibit “M” to Bass 2/15/19 Decl. ¶ 4 (emphasis added).

                Pursuant to the terms of the TrashMasters Operating Agreement, the

TrashMasters board of directors is vested with the power to manage TrashMasters.

Section 5.01 of the TrashMasters Operating Agreement provides as follows:

                The business of the LLC shall be managed by the Board,
                which may exercise all powers of the LLC, except as
                otherwise restricted by law or by this Agreement.

Exhibit “2” (emphasis added).27

                In addition, the TrashMasters’ Operating Agreement, also provides

that the following actions require Corridor TM’s and SPB Waste’s approval:

                (a) The hiring or firing of the Chief Executive Officer
                and/or President of the Company or any of its direct or
                indirect subsidiaries;
                (b) Approval of any amendment to the annual budget of
                the Company and/or any of its direct or indirect
                subsidiaries (the “Budget”);
                (c) The approval of any capital expenditure by the
                Company or any of its direct or indirect subsidiaries in
         27
           In 2009, together Corridor TM and SPB Waste held 4 of the 5 board of
director positions. In 2011, together they held 4 of the 7 board of director
positions.



115347_9.docx                             - 66 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 85 of 122
                excess of $25,000 individually or $100,000 in the
                aggregate which is not contemplated by the Budget;
                                            …
                (g) Any sale of the Company or any of its direct or
                indirect subsidiaries as an entirety (whether by sale of
                equity interests, assets, merger, or other similar event and
                whether in one transaction or a series of related
                transactions);
                (h) Any sale or other disposition of the assets
                representing 50% or more of the value of the assets of the
                Company and its direct and indirect subsidiaries taken
                as a whole, as valued in good faith by the Board (as
                defined in Section 5.10), other than sales in the ordinary
                course of business or as contemplated by a properly
                approved Budget;
                (i) Any sale or other disposition of any assets that
                individually or collectively are material to the Company
                and its direct and indirect subsidiaries taken as a
                whole, other than in the ordinary course of business or as
                contemplated by a properly approved Budget.
                                             …
                (l) the incurrence of any material indebtedness or the
                consummation of any material debt financing by or
                involving the Company or its direct or indirect
                subsidiaries.

Exhibit “2” ¶ 4.02 (emphasis added).

                In Delaware, the courts have looked to the law of trusts to impose

liability on the officers and directors of a company that manages a trust, and hold

the officers and directors liable to the trust’s beneficiaries. See In re USACafes,

L.P. Litigation, 600 A.2d 43 (Del. Ch. 1991) (a director or officer of a trust

institution who improperly acquires an interest in the property of a trust

administered by the institution is subject to personal liability and are in a fiduciary

115347_9.docx                              - 67 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 86 of 122
relationship with not only the trust, but the beneficiaries of the trust it administers)

(citing and quoting, 4A. Scott & W. Fratcher, The Law of Trusts § 326.3, at 304-

306 (4th ed. 1989)). Such trust law appears to support the lesser extension of

fiduciaries duties to the trust itself, which by analogy would encompass the

situation at hand where TrashMasters manages its wholly owned subsidiary, the

Debtor, and the officers and directors of TrashMasters owe a duty to the Debtor,

TrashMasters being the only member of the Debtor. This is so especially when

Haw. Rev. Stat. § 428-409(b)(1), includes within the duty of loyalty the duty to

“hold as trustee for it any property, profit or benefit” derived by TrashMasters in

the conduct of the Debtor’s business or derived from TrashMasters’ use of the

Debtor’s property.28

                  Second, under Delaware law, once a corporation becomes insolvent,

its officers and directors owe unsecured creditors a fiduciary duty. The Official

Committee of Unsecured Creditors of High Strength Steel, Inc. ex rel. High

Strength Steel v. Lozinski (In re High Strength Steel, Inc.), 269 B.R. 560, 569

(Bankr. D. Del 2001); see also Carpenters Pension Trust v. Lindquist Family LLC,
         28
                Haw. Rev. Stat. § 428-409(b)(1) provides as follows:
                  To account to the company and to the hold as trustee for
                  it any property, profit, or benefit derived by the member
                  in the conduct or winding up of the company’s business
                  or derived from a use by the member of the company’s
                  property, including the appropriate of a company’s
                  opportunity. (Emphasis added.)


115347_9.docx                               - 68 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 87 of 122
No. C-13-01063 DMR, 2014 WL 1569195, at *3 (N.D. Cal. 2014) (“The

Montgomery court found that federal and state courts have generally applied the

law of corporations to LLCs for purposes of piercing the corporate veil, the alter

ego doctrine, the business judgment rule, and derivative actions…”) (citing

Montgomery v. eTreppid Technologies, LLC), 548 F. Supp. 2d 117, 1181 (D. Nev.

2008) (internal quotation marks omitted).      That fiduciary duty requires the

controlling shareholders and directors of the debtor to maximize the value of the

assets for the payment of unsecured creditors.        Id.   In the instant case,

TrashMasters has no business operations. Its only assets were its interests in the

Debtor. The Debtor was insolvent. Likewise, TrashMasters was insolvent. The

Debtor, however, was also a creditor of TrashMasters.29 Thus, the officers and

directors of TrashMasters owed a duty to the Debtor because it was a creditor of

TrashMasters. These officers and directors include Mr. Enenstein, Mr. Greulich,

Mr. Monnier, Ms. Davis, Mr. Bass, Mr. Bulloch, Mr. Gourlay, Mr. Asay, Sr., Mr.

Leonard, and Mr. Colbeck. See Exhibit “1”.




         29
        TrashMasters’ accounts reflect a “due to” that is a debt to the Debtor
from the beginning of the company’s business. Additionally, of course,
TrashMasters’ imposition of the Union Bank debt on the Debtor to pay for
TrashMasters’ acquisitions makes Rolloffs a creditor of its parent company,
TrashMasters.



115347_9.docx                         - 69 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 88 of 122
                  Third, Similar to Delaware, the State of Hawaii also recognizes the

trust fund doctrine. See Mansha Consulting LLC v. Alakai, Civ. No. 16-00582

ACK-RLP, 2017 WL 3659163, at *9-11 (D. Haw. 2017) (recognizing application

of the trust fund doctrine to cases involving self-dealing). “The trust fund doctrine

imposes certain duties on a corporation’s directors when the corporation becomes

insolvent”.        Id., at *9.   The theory underlying the doctrine is that when a

corporation becomes insolvent, the assets of a corporation exist for the benefit of

all of its creditors and that thereafter no liens or rights can be created either

voluntary or by operation of law whereby one creditor is given an advantage over

others. Id., at *9. Thus, under the trust fund doctrine, creditors may look to the

personal assets of the directors for breaching their fiduciary duty in improperly

distributing the assets of the corporation. Id., at *9 (citing 15A William Meade

Fletcher, Fletcher Cyclopedia of the Law of Private Corporations §7369 (rev. vol.

2009)).         Thus, under Hawaii law, the Debtor’s officers and directors may be

personally liable for self-dealing under the trust fund doctrine.

                  In the instant case, Ms. Davis was an officer and secretary of the

Debtor. Mr. Enenstein was the secretary and chairman of board of the Debtor. He

was also a participant in the Advisory Agreement on behalf of Corridor Capital.

Mr. Monnier was an officer of Debtor. Thus, Ms. Davis, Mr. Enenstein, Mr.




115347_9.docx                             - 70 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 89 of 122
Monnier (and other officers or directors of the Debtor, see Exhibit “1”) may be

held liable for self-dealing under the trust fund doctrine.

                 Fourth, “the corporate veil may be pierced and the shareholder held

liable for the corporation’s conduct when, inter alia, the corporate form would

otherwise be misused to accomplish certain wrongful purposes, most notably

fraud, on the shareholder’s behalf.” United States v. Bestfoods, 524 U.S. 51, 62

(1998) (citing Chicago, M & St. P.R. Co. v. Minneapolis Civil and Commerce

Assn., 247 U.S. 490, 501 (1918) (principles of corporate separateness “have been

plainly and repeatedly held not applicable where stock ownership has been resorted

to, not for the purpose of participating in the affairs of a corporation in the normal

and usual manner, but for the purpose … of controlling a subsidiary company so

that it may be used as a mere agency or instrumentality of the owning company”)

(internal       quotation   marks   omitted));     NetJets   Aviation,   Inc.   v.   LHC

Communications, LLC, 537 F.3d 168, 176 (2nd Cir. 2008)(given the similar

liability shields that are provided by corporations and LLCs to their respective

owners, emerging case law illustrates that situations that result in a piercing of the

limited liability veil are similar to those that warrant piercing the corporate veil).

Piercing TrashMasters’ corporate veil would make the following defendants liable

(i) SPB Waste, (ii) Corridor TM, (iii) Mr. Asay, Sr., (iv) Mr. Asay, Jr., (v) ROHI,




115347_9.docx                             - 71 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 90 of 122
and (vi) KNG, as well as any officers and directors of TrashMasters.              See

Exhibit”1”.

                  Thus, for the reasons set forth above, TrashMasters is not, as the

Syndicator Defendants contend, the only company liable for breach of fiduciary

duties.         The corporate setup, however, highlights the fraudulent scheme the

Syndicator Defendants utilized to attempt to escape liability to the detriment of the

Debtor’s unsecured creditors.

                  2.    Count LV adequately states claims for breach of fiduciary
                        duty against the Syndicator Defendants.

                  The Complaint sets forth viable claims of breach of fiduciary duties

against the Syndicator Defendants, including the breach of the duty of loyalty and

care set forth in Haw. Rev. Stat. § 428-409.

                  The Complaint sets forth in paragraphs 608-615 for Count LVI,

paragraph 625-633 for Count VVII, and paragraphs 634-636 for Count LVII, the

conduct the Syndicator Officers and Directors engaged in in breach of their

fiduciary duties.

                  In summary, the Syndicator Officers and Directors, participated in,

directed and authorized the Debtor affairs.         In particular, they perpetrated a

fraudulent investment scheme, engaged in self-dealing and improperly overstated

the value of the Debtor’s assets, expanded and understated the Debtor’s debt,

prolonging the corporate life of the Debtor, encumbered and distributed the

115347_9.docx                              - 72 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 91 of 122
Debtor’s assets (including misusing and converting its cash) to ROHI in the ROHI

Note payoff, KNG in the KNG Note payoff, and Corridor Capital and SPB

Management in the Advisory Fees, who in turn distributed it to its own related

companies, or officers and directors.         Further, by prolonging the Debtor’s

corporate life, the Syndicator Officers and Directors caused the Debtor to pay the

debts of TrashMasters and make payments to insiders, including KNG, ROHI,

Corridor Capital and SPB Management, all to the detriment of the Debtor’s

creditors, including the C&C (and the taxpayers of Honolulu) which is owed

$3.1M.

                This conduct was in direct violation of Haw. Rev. Stat. § 428-409(b),

which sets forth the duty of loyalty of TrashMasters to hold as “trustee” for the

Debtor any property, profit, or benefit derived by TrashMasters in the conduct of

the Debtor’s business, or derived from TrashMasters’ use of the Debtor’s property.

This conduct was also in direct violation of Haw. Rev. Stat. § 428-409(b), which

required TrashMasters to refrain from self-dealing, or dealing with the Debtor in

the conduct of the Debtor’s business, or as, or on behalf of, a party having an

interest adverse to the Debtor.

                Similarly, this conduct was in direct violation of Haw. Rev. Stat.

§ 428-409(c), which sets forth the duty of care of TrashMasters in the conduct of

the Debtor’s business, and provides that TrashMasters must refrain from engaging



115347_9.docx                            - 73 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 92 of 122
in grossly negligent or reckless conduct, intentional misconduct, or a knowing

violation of law.

                Further, once the Debtor became insolvent, TrashMasters and the

other Syndicator Defendants had interests adverse to the Debtor.          See High

Strength Steel, 269 B.R. at 569; The California Feed Co. v. The Club Stables Co.,

10 Haw. 209, 212 (1898) (when “a corporation is hopelessly insolvent and unable

to carry out objects for which it is created, the directors must be regarded as

trustees of the property for the benefit of the creditors and stockholders, and it is

then their duty to wind up the affairs of the corporation for the benefit of all

concern”).

                Finally, based upon the foregoing, the trust fund doctrine, and the

doctrine of corporate veil piercing/alter ego, the Complaint adequately sets forth

claims for breach of fiduciary duty as against TrashMasters, each of the Syndicator

Officers and Directors, each of the Corridor Entities and each of the SPB Entities.

The Trustee, however, desires to bring additional claims against the Syndicator

Defendants for breach of its duty of care in understating the Debtor’s debts and

overvaluing the Debtor’s assets, and hereby requests leave of Court to do so.




115347_9.docx                           - 74 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 93 of 122
                3.    The Debtor and TrashMasters were insolvent, thus,
                      ratification of any avoidable transfer gives rise to a breach
                      of a fiduciary duty claim.

                The Syndicator Defendants contend that the Debtor was solvent and

that the complained of transfers and conduct were “ratified”.         The Debtor,

however, was not solvent and it is well established that once the Debtor and

TrashMasters were insolvent, they owed a duty to the Debtor and its creditors. See

High Strength Steel, 269 B.R. at 569; Mansha, 2017 WL 3659163, at *9-11. Thus,

ratification of any avoidable transfer while the Debtor or TrashMasters was

insolvent gives rise to a breach of fiduciary duty claim and serves to implicate all

those who were involved.

         G.     The Conspiracy Claims (Counts LVIII, LIV, and LVIII) are
                Adequately Pled and the Syndicator Defendants’ Contentions
                Regarding the Conspiracy to Commit Fraudulent Conveyances,
                Transfers, and Breaches of Fiduciary Duties Lack Merit

                The civil conspiracy claims to commit fraudulent conveyances (Count

LII), fraudulent transfers (Count LIV), and breach of fiduciary duties (LVII) are

valid and adequately pled. The Syndicator Defendants, however, contend that

(i) the Trustee lacks standing to bring the civil conspiracy claims, (ii) the civil

conspiracy to commit fraudulent transfers claims are not permitted under the

Bankruptcy Code, and (iii) the Complaint does not sufficiently allege the elements

of the civil conspiracy to commit fraudulent conveyances and transfers and to




115347_9.docx                           - 75 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 94 of 122
commit breach fiduciary duties claims.             Motion at 81-85.     Each of these

contentions lacks merit.

                1.    The Trustee has standing to bring civil conspiracy claims on
                      behalf of the Debtor.
                The Syndicator Defendants erroneously contend that the Trustee lacks

standing to bring the civil conspiracy claims because the Debtor was one of the co-

conspirators and therefore the doctrine of in pari delicto applies. The doctrine of

in pari delicto is inapplicable here because the Debtor is not an alleged co-

conspirator. See Lewis v. Brobeck (In re Brobeck), No. 03-21784, 2008 WL

5650052, at *3 (Bankr. E.D. Tenn. Nov. 6, 2008) (“In the instant case, there is no

allegation that the parties were co-conspirators in the same wrongdoing or that

Plaintiff participated or cooperated in perpetuating the Debtors' alleged fraud such

that the Plaintiff bears equal responsibility for the losses that are the subject of this

action. To the contrary, the Plaintiff alleges in the amended complaint that he was

the victim of the Debtors' fraudulent schemes[.]”).

                The Trustee’s claims, which incorporates by reference other

paragraphs of the Complaint, makes the following allegations with respect to civil

conspiracy to commit fraudulent conveyances and transfers:

                       573. TrashMasters and the Officers and Directors
                were familiar with, had knowledge of, controlled,
                participated in, were responsible for, and directed the
                Debtor’s affairs, including the Debtor’s financial affairs.



115347_9.docx                             - 76 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 95 of 122
                     574. TrashMasters and the Officers and Directors
                had direct knowledge of and responsibility for the
                Debtor’s financial condition and insolvency.

                      575. TrashMasters and the Officers and
                Directors’ conduct caused the Debtor’s insolvency.
                                            …

                       588. The Debtor and the Debtors’ creditors’ [sic]
                suffered damages resulting from the fraudulent
                conveyances that are traceable to the conspiracy.
                                            …

                       605. TrashMasters, the Officers and Directors, the
                Corridor Entities and the SPB Entities, conspired to
                breach their fiduciary duties to the Debtor, including their
                duties as set forth in Counts LV-LVII.

                       606. TrashMasters, the Officers and Directors, the
                Corridor Entities and the SPB Entities benefited from
                said fraudulent transfers and breach of fiduciary duties.

                       607. The Debtor and the Debtor’s creditors’
                suffered damages resulting from the fraudulent transfers
                that are traceable to the conspiracy, which damages,
                together with applicable interest, shall be determined by
                the Court.

Complaint ¶¶ 573-575, 588, 590-592, 605-607 (emphasis added).

                The Syndicator Defendants rely upon Giacometti v. Arton Bermuda

Ltd. (In re Sia), 349 B.R. 655 (Bankr. D.Haw. 2006), for their in pari delicto

defense. In Sia, the trustee sued the debtor, Sia, for among other things, conspiracy

to convert property of the estate. The trustee specifically alleged in the complaint

that the debtor was a participant in the conspiracy: “Sia needed the assistance of a

bank and bank officials to create the various accounts necessary to his concealment

115347_9.docx                              - 77 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 96 of 122
scheme.”        See Id. at 647.   Because Sia, the debtor, was one of the alleged

conspirators, the court applied the doctrine of in pari delicto and dismissed the

trustee’s conspiracy claim.

                Similarly, in another case which the Syndicator Defendants cite, In re

Abell, the trustee expressly alleged that the debtor “conspired to engage in

unlawful, tortious, and fraudulent schemes and enterprises for the purposes of

thwarting [the debtor’s] creditors and preserving [the debtor’s wealth].”         See

Schlossberg v. Abell (In re Abell), 549 B.R. at 665 (Bankr. D. Md. 2016).

                The Debtor in this case was not a co-conspirator and was never

alleged to be one in the Complaint. Instead, the Trustee alleged that TrashMasters,

and the Officers and Directors, caused the Debtor’s insolvency. Complaint ¶ 575.

Because TrashMasters and the Officers and Directors had knowledge of the

Debtor’s insolvency and lacked good faith in accepting the transfers such as the

Advisory Fees, the Trustee’s claims for conspiracy stand. See Schmidt v. Fidelity

National Title Insurance Co., Civ. No. 07-00356 HG-LEK, 2009 WL 10676787, at

*9 (D. Haw. Sept. 30, 2009).

                To the extent the Syndicator Defendants additionally argue that their

actions were imputed to the Debtor, they are incorrect. “An insider's knowledge or

conduct can only be imputed to the corporate entity when that conduct was done

for the benefit of the corporation. An exception to the general rule sensibly applies



115347_9.docx                            - 78 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 97 of 122
when the agent's interests become adverse to the principal.” Audette ex rel.

Concepts Am., Inc. v. Kasemir (In re Concepts Am., Inc.), No. 14 B 34232, 2018

WL 1174900, at *5 (Bankr. N.D. Ill. Mar. 1, 2018) (internal quotation marks and

citations omitted). Here, the Syndicator Defendants acted adversely and entirely in

their own interests in looting the Debtor. As a result, their actions cannot be

imputed to the Debtor and in pari delicto does not apply.

                Moreover, the “sole actor” exception, which is an exception to

“adverse interest” exception also does not apply. The sole actor rule applies only

“where the principal and agent are one and the same.” See Rosen v. Gemini Title

& Escrow (In re Hoang), 449 B.R. 850, 859 (Bankr. D. Md. 2011). However, the

sole actor rule is intended to protect innocent third parties such as the estate’s

creditors. In re Concepts Am., Inc., 2018 WL 1174900, at *6; see also In re

Hoang, 449 B.R. at 859 (denying to apply the “sole actor” exception where the

creditor was an innocent third party) (discussing Grubin ex rel. Food Mgt. Grp. v.

Rattet (In re Food Mgt. Grp.), 380 B.R. 677 (Bankr.S.D.N.Y. 2008) (same)).

TrashMasters and the Syndicator Officers and Directors are not innocent third

parties that are entitled to such protection.

                Thus, based on the foregoing, the Trustee has standing to bring the

civil conspiracy claims on behalf of the Debtor, and the claims are valid.




115347_9.docx                            - 79 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 98 of 122
                2.    The Trustee is permitted to bring civil conspiracy to commit
                      fraudulent conveyances and transfers claims.

                Similarly, the Trustee also has standing to bring a civil conspiracy to

commit fraudulent conveyances and transfers claim. The Syndicator Defendants

contend that no such claim exists as a matter of federal law under the Code. See

Motion at 82-83. However, the cases they rely upon are distinguishable and only

address a trustee’s ability to bring civil conspiracy and aiding and abetting claims

on behalf of creditors under sections 544 and 550 of the Code.30

                Even if it is true that a trustee may not bring such claims on behalf of

the creditors, bankruptcy courts have permitted a trustee to bring such claims on

behalf of the debtor pursuant to state law. See Drabkin v. L&L Constr. Assocs. (In

re Latin Inv. Corp.), 168 B.R. 1, 5 (Bankr. D.D.C. 1993) (holding that the “trustee

has standing to sue defendants for any damages caused by their participation as co-

conspirators or as aiders and abettors in the debtor’s principals’ fraudulent, as

opposed to negligent, breaches of fiduciary duty to the debtor”); Paloian ex rel.

         30
           The Syndicator Defendants cite to a string of cases in footnote 52 to
support their position that there is no claim against conspirators who did not
actually receive the property. Contrary to the Syndicator Defendants’ argument,
states have allowed conspiracy claims for fraudulent conveyances and transfers
against those that neither received nor benefitted from such conveyances and
transfers. See e.g., McElhanon v. Hing, 151 Ariz. 403, 728 P.2d 273, 278 (1986);
In re Rest. Dev. Grp., Inc., 397 B.R. at 897; Banco Popular N. Am. v. Gandi, 184
N.J. 161, 876 A.2d 253, 263 (2005); Dalton v. Meister, 71 Wis.2d 504, 239
N.W.2d 9, 18 (1976).



115347_9.docx                             - 80 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 99 of 122
Debtor’s Estate v. Greenfield (In re Rest. Dev. Group, Inc.), 397 B.R. 891, 896

(Bankr. N.D. Ill. 2008) (denying a motion to dismiss a civil conspiracy to commit

actual fraud claim where the trustee supplied the necessary who, what, when, how

and why of the alleged fraud and clearly alleged the conspiracy count, which is

recognized under state law); Miller v. Greenwich Capital Fin. Prods. (In re Am.

Bus. Fin. Services, Inc.), 384 B.R. 66, 76 (Bankr. D. Del. 2008) (finding that the

trustee’s allegations were sufficiently detailed to state a claim for conspiracy); In re

Concepts Am., Inc., 2018 WL 1174900, at *9-10 (denying a motion to dismiss a

civil conspiracy to commit fraud claim where the trustee’s allegations state a

plausible claim for relief).

                Hawaii recognizes the cause of action for civil conspiracy to commit

fraudulent conveyances and transfers. See Section G.3. below. Furthermore, the

Trustee acquired “all interests of the Debtor” as of commencement of the

bankruptcy case. See 11 U.S.C. § 541. Thus, the conspiracy to commit fraudulent

conveyances and transfers claims belongs to the Debtor and, the Trustee has

standing to bring claims that once belonged to the Debtor.

                3.    The Trustee has sufficiently pled the civil conspiracy to
                      commit fraudulent conveyances and transfers and civil
                      conspiracy to commit breaches of fiduciary duties claims.

                The Trustee has sufficiently pled the claims for civil conspiracy to

commit fraudulent conveyances and transfers and breach of fiduciary duties.



115347_9.docx                            - 81 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 100 of 122
                  In Hawaii, civil conspiracy is defined as a “combination of two or

more persons who, by some concerted action, intend to accomplish some unlawful

objective for the purpose of harming another which results in damage.” Robert's

Hawaii Sch. Bus, Inc. v. Laupahoehoe Transp. Co., 91 Hawaii 224, 252, 982 P.2d

853, 881 n. 28 (1999); Doleman v. Meiji Life Ins. Co., 727 F.2d 1480, 1482 n.3

(9th Cir. 1984).

                  The Trustee has alleged in the Complaint that the Corridor Entities are

controlled by the same group of Corridor Officers and Directors and that the SPB

Entities are controlled by the same group of SPB Officers and Directors. Together

the Corridor parties and the SPB parties, along with other Officer and Director

defendants structured and controlled the affairs of both TrashMasters and the

Debtor.         Among other things, they directed the fraudulent conveyances and

transfers (which the Trustee seeks to avoid) of the Debtor’s property to themselves

and others, to satisfy TrashMasters’ debt, and breached their fiduciary duties to the

Debtor. See Lum v. Kwong, 39 Haw. 532, 538 (1952). These underlying claims

for fraudulent conveyances and transfers, as well as breach of fiduciary duties, are

sufficiently pled in the Complaint, and the civil conspiracy aspect need not be pled

with further particularity. See Sections III.C. and III.F. above; see also FirstMerit

Bank, N.A. v. Hosseini, No. 14 C 8749, 2015 WL 4243484 at *10 (N.D. Ill. July

13, 2015) (the trustee need not plead with specificity the civil conspiracy claims



115347_9.docx                               - 82 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 101 of 122
where underlying fraudulent transfer and conveyance claims pled with

particularity); Thus, the allegations in the Complaint are valid and sufficiently

place the Syndicator Defendants on notice of their conspiracy.

                For the foregoing reasons, the Trustee’s civil conspiracy claims are

valid, and the Syndicator’s Defendants’ contentions lack merit.

         H.     The Aiding and Abetting Breach of Fiduciary Duties Claim
                (Count LVIX) is Adequately Pled, and the Syndicator
                Defendants’ Contentions Lack Merit.

                The Syndicator Defendants contend in the Motion that because the

Trustee’s breach of fiduciary duty claims fail, the Trustee’s aiding and abetting

breach of fiduciary duties claims fails must also fail. Motion at 96-98. This

contention lacks merit.

                As previously discussed in Section III.F. above, the Trustee has

adequately pled the breach of fiduciary duty claims.         To the extent certain

defendants are not held liable for those breaches, and those defendants include any

of the Syndicator Defendants, then those “not liable” Syndicator Defendants aided

and abetted the “liable” Syndicator Defendants in breaching their fiduciary duties.

This is so because the Corridor parties and the SPB parties were each single

enterprises that together formed a fraudulent investment scheme which facilitated

and directed the transfers that the Trustee seeks to avoid in the Complaint and give

rise to the Trustee’s breach of fiduciary duty claims.



115347_9.docx                            - 83 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 102 of 122
                Under Hawaii law, the elements of an aiding and abetting a breach of

fiduciary duties claim are as follows: “(1) a breach by a fiduciary of obligations to

another, (2) that the defendant knowingly induced or participated in the breach,

and (3) that plaintiff suffered damage as a result of the breach.” Molokai Services

Inc. v. Hodgins, No. CAAP-XX-XXXXXXX, 2018 WL 1083050, at *8 (Haw. Ct. App.

Feb. 28, 2018).

                This Court has explained in Sia that:

                       The essence of liability for aiding and abetting an
                intentional tort is that the defendant—

                       (a) knows the other's conduct constitutes a breach
                of duty and gives substantial assistance or encouragement
                to the other to so act or (b) gives substantial assistance to
                the other in accomplishing a tortious result and the
                person's own conduct, separately considered, constitutes
                a breach of duty to the third person.

Sia, 349 B.R. at 656 (quoting Neilson v. Union Bank of California, N.A., 290

F.Supp.2d 1101, 1118 (C.D. Cal. 2003)).

                In the instant case, the Complaint alleges sufficient facts to establish

that the Syndicator Defendants (who did not directly commit the breaches of

fiduciary duty to the Debtor) had actual knowledge of the wrong doing, i.e., the

other Syndicator Defendants’ breach of their fiduciary duties to the Debtor. See

footnote 5; see also Neilson, 290 F.Supp.2d at 1118-1122 (finding that the

complaint adequately pled the bank’s aider and abettor, knowledge of the breach of



115347_9.docx                              - 84 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 103 of 122
duty claim where the “complaint details the manner in which the Ponzi scheme

operated, describes Slatkin’s fraudulent transactions, and outlines the [b]ank’s

involvement in these activities.”).     The Trustee specifically alleged that the

“Corridor Entities and the SPB Entities gave substantial assistance or

encouragement to the Officers and Directors to breach their fiduciary duties in

Counts LV-LVII.”        See Complaint ¶ 641.     The Trustee also incorporated by

reference other allegations in the Complaint which detailed the Syndicator

Defendants’ knowledge and direction of, and participation in, the acts which they

knew would, and in fact did, constitute a breach of fiduciary duties to the Debtor.

Complaint ¶¶ 185-188 and 199-203. Further, the Syndicator Defendants directly

benefited from their actions, both by paying themselves Advisory Fees and paying

the debts of TrashMasters with the Debtor’s funds. See Neilson, 290 F.Supp.2d at

1126-1132 (finding that the allegations of the complaint adequately alleged the

substantial assistance element and that financial gain is evidence of knowledge,

substantial assistance, or both, in an aiding and abetting breach of fiduciary claim).

                Thus, the Trustee has sufficiently alleged a claim for aiding and

abetting breach of fiduciary duties in the Complaint and the claim should not be

dismissed.




115347_9.docx                           - 85 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 104 of 122
         I.     The Alter Ego Claims (Count LX) are Adequately Pled and the
                Syndicator Defendants’ Contentions Regarding the Alter Ego
                Claim Lack Merit.

                The Syndicator Defendants generally contend in their Motion that

(i) the Complaint does not adequately plead unity of interest and ownership or

inequity, and (ii) reverse alter ego is not recognized in Hawaii. Motion at 98-101.

These contentions lack merit for the following reasons.

                First, the Complaint adequately pleads unity of interest and ownership

among the Syndicator Defendants. Relevant allegations in the Complaint, which

the Syndicator Defendants conveniently omit from the Motion, provide as follows:

                       36. Together, the SPB Entities consist of a
                private equity firm that operates one or more investment
                funds managed by, among others, Mr. Pressberg, Mr.
                Bulloch, and Mr. Bass, and also provides certain advisory
                services.
                       37. Together, the Corridor Entities consist of a
                private equity firm that operates one or more investment
                funds managed (at one time or another) by, among
                others, Mr. Enenstein, Mr. Greulich, Mr. Monnier, and
                Ms. Davis, and also provides certain advisory services.
                       38. The Corridor Entities and the SPB Entities
                are for profit entities that routinely invest in and engage
                in the acquisition, sale, and management of companies.
                                              …
                       89. Corridor Capital is an affiliate of Corridor
                TrashMasters and the other Corridor Entities.
                       90. SPB Management is an affiliate of SPB
                Waste and the other SPB Entities.




115347_9.docx                             - 86 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 105 of 122
Complaint ¶¶ 36-38 and 89-90. In addition, as to each of the individual Syndicator

Officers and Directors, the Complaint sets forth their affiliation with the Corridor

Entities or the SPB Entities. Complaint ¶¶ 14-20.

                Other allegations in the Complaint which the Syndicator Defendants

conveniently omit regarding the relationship of the parties and their wrongful

conduct, include the following:

                       584. The Officers and Directors also served in
                management roles for their respective Corridor Entities
                and SPB Entities, certain of which entities are parties to
                the Advisory Agreement.
                       585. The Officers and Directors also served in
                management roles for their respective Corridor Entities
                and SPB Entities, certain of which entities had
                membership interests in TrashMasters, and an interest in
                the Debtor.
                       586. The Officers and Directors were responsible
                for and knew of, and therefore the Corridor Entities and
                the SPB Entities were also responsible for, and knew of,
                participated in, directed, and/or approved of the
                fraudulent conveyances set forth in Counts X, XXIV,
                XXXI, XXXVIII, and XLV.
                       587. An agreement existed between and among
                TrashMasters, the Officers and Directors, the Corridor
                Entities and the SPB Entities to make the fraudulent
                conveyances set forth in Counts X, XXIV, XXXI,
                XXXVIII, and XLV.
                                           …
                       603. The Officers and Directors was [sic]
                responsible for, knew of, and therefore the Corridor
                Entities and the SPB Entities also knew of, participated
                in, directed, and/or approved of the fraudulent transfers
                set forth in Counts I-IX, XI-XXIII, XXV-XXX, XXXII-
                XXXVII, XXXIX-XLIV, and XLVI-LII.



115347_9.docx                             - 87 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 106 of 122
                        604. An agreement existed between and among
                TrashMasters, the Officers and Directors, the Corridor
                Entities, and the SPB Entities to make the fraudulent
                transfers set forth in Counts I-IX, XI-XXIII, XXV-XXX,
                XXXII-XXXVII, XXXIX-XLIV, and XLVI-LII.
                                             …
                        638. The Officers and Directors were also
                principals, managers, and directors of the affiliated
                Corridor Entities and SPB Entities.
                        639. The Corridor Entities and the SPB Entities
                were also advisors to the Debtor and TrashMasters.
                        640. TrashMasters, the Officers and Directors,
                the Corridor Entities, and the SPB Entities knew the
                Officers and Directors’ conduct constituted a breach of
                the Officers and Directors’ fiduciary duties in Counts
                LV-LVII.
                        641. TrashMasters, the Corridor Entities and the
                SPB Entities gave substantial assistance or
                encouragement to the Officers and Directors to breach
                their fiduciary duties in Counts LV-LVII.
                        642. To the extent individual Officers and
                Directors were not officers and/or directors of the Debtor,
                said individual Officers and Directors gave substantial
                assistance or encouragement to the other Officers and
                Directors, TrashMasters, the Corridor Entities, and/or the
                SPB Entities to breach their fiduciary duties in Counts
                LV-LVII.

Complaint ¶¶ 584-587, 603-604, 638-642 (emphasis added).

                All of these allegations were incorporated by reference into the alter

ego Count LX. Complaint ¶ 644 (“Plaintiff incorporates by reference and hereby

realleges the allegations contained in paragraphs 1 through 643.”).             These

allegations are sufficient to support an alter ego claim under both Delaware and

Nevada law, as well as Hawaii law.



115347_9.docx                             - 88 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 107 of 122
                Second, the Trustee is permitted to bring reverse alter ego claims.

The “law of the state in which an entity is incorporated generally govern the

questions whether a court may pierce an entity’s veil”.           Sky Cable, LLC v.

DIRECT TV, 886 F. 3d 375, 386 (4th Cir. 2018), citing First Nat’l City Bank v.

Banco Para El Comercio Exterior de Cuba, 462 U.S. 611, 621 (1983) (“as a

general matter, the law of the state of incorporation normally determines issues

relating to the internal affairs of a corporation”).

                In the instant case, TrashMasters, which the Trustee alleges is liable

for all fraudulent conveyances and transfers (as the party that benefitted from

transfers), as well as the breach of fiduciary duties, is a Delaware corporation. The

Corridor Entities and the SPB Entities are either Nevada or Delaware companies.

                Nevada recognizes the reverse alter ego also referred to as the reverse

veil piercing doctrine in some jurisdictions. LFC Marketing Grp, Inc. v. Loomis,

116 Nev. 896, 903-904 (Nev. 2000) (“reverse piercing is appropriate in those

limited instances where the particular facts and equities show the existence of an

alter ego relationship and require that the corporate fiction be ignored so that

justice may be promoted”).

                The Fourth Circuit has also determined that Delaware courts would

recognize reverse alter ego. Sky Cable, 886 F.3d at 387-388 (“Delaware courts

have signaled some willingness to apply a theory of reverse veil piercing.”) (citing



115347_9.docx                             - 89 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 108 of 122
Spring Real Estate, LLC v. Echo/RT Holdings, LLC, C.A. No. 7994-VCN, C.A.

No. 7994-VCN, 2016 WL 769586, at *3 (Del. Ch. Feb. 18, 2016)); Cancan

Development, LLC v. Manno, C.A. No. 6429-VCL, 2015 WL 3400789, at *22

(Del. Ch. May 27, 2015); see also ASARCO LLC v. Americas Mining Corp., 396

B.R. 278, 317 (S.D. Tex. 2013) (district court predicting that a Delaware court

would adopt the doctrine of reverse alter ego or reverse veil piercing in a

bankruptcy case to find two companies operated as a single economic unit).

                Thus, as the Nevada courts recognize reverse alter ego and other

courts have determined that Delaware would recognize a reverse alter ego claim,

the Syndicator Defendants’ contention that the Trustee cannot assert reverse alter

ego or reverse veil piercing claims fails.

         J.     The Unjust Enrichment Claim (Count LXI) is Adequately Pled,
                and the Syndicator Defendants’ Contentions Regarding the
                Alternative Unjust Enrichment Claim Lack Merit.

                The Syndicator Defendants maintain that the alternative Count LXI

for unjust enrichment must be dismissed on the basis that (i) it is an equitable

remedy and the Trustee has alleged other causes of action, (ii) the avoidance of the

Advisory Fees relates to a contract, the Advisory Agreement, and (iii) the

Complaint does not sufficiently allege what was conferred upon the Syndicate

Defendants and which they unlawfully retained. Motion at 103-104.




115347_9.docx                           - 90 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 109 of 122
                Dismissal of the unjust enrichment claim at this stage of the case is

premature. “A valid claim for unjust enrichment requires only that a plaintiff

prove that he or she conferred a benefit upon the opposing party and that the

retention of that benefit would be unjust.” Porter v. Hu, 116 Haw. 42, 169 P.3d

994 (Haw. App. 2007) (quoting Durette v. Aloha Plastics Recycling, Inc., 105

Hawaii 490, 504, 100 P.3d 60, 74 (2004). There has been no actual determination

that the legal remedies sought in the Complaint are adequate, or inadequate, and

Fed. R. Civ. P. 8(d)(2) permits the pleading of claims in the alternative.

                Further, this is not a breach of contract case; this is an avoidance

action with additional claims of conspiracy, alter ego and unjust enrichment.

Further, the Porter case to which the Syndicator Defendants cite actually supports

the validity of the Trustee’s unjust enrichment claim.31 See Porter, 116 Haw. 42.



         31
           In Porter, a dispute arose among insurance agents and their former
employer after the agents gave notice they were terminating their contract on a
certain date and their former employer terminated their contract sooner and
retained the books of business the insurance agents had generated. The insurance
agents alleged, among other things, claims for breach of contract, tortious
interference and unjust enrichment. The jury awarded the insurance agents $1 in
breach of contract damages and a substantial unjust enrichment award of
$567,104.50, which the insurance agents elected. Porter, 116 Hawaii at 58, 169
P.3d at 1010. The employer appealed and asserted the employment contract
between the parties furnished the insurance agents adequate redress, thus, the
unjust enrichment claim and therefore damages was inappropriate. The Hawaii
Appellate court disagreed with the employer, finding that neither the employment
contract, nor the tort claims were adequate remedies and the insurance agents were


115347_9.docx                            - 91 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 110 of 122
                Moreover, paragraph 654 of the Complaint details the amount as “the

value of the transfer(s) and/or obligation(s) by which they benefitted, on account

that they were unjustly enriched”. This adequately sets forth the amount sought

under the unjust enrichment claim. (The claim, however, should also include the

damages the Debtor suffered due to the Syndicator Defendants’ breach of their

fiduciary duties, which the Trustee seeks leave to amend and include in the

Complaint.)

                Thus, the Syndicator contentions regarding the Trustee’s unjust

enrichment claim lack merit, and the unjust enrichment claim (Count LXI) should

not be dismissed.

         K.     The Dismissal of Claims as to Other Defendants Should be Denied
                as the Claims are Properly Pled and Plausible and No Legal
                Briefing Has Been Submitted With Respect to the Additional
                Defendants.

                To the extent the Syndicator Defendants seek dismissal of the claims

made against other defendants in the case, it lacks standing to do so. Although

ROHI, KNG, and Mr. Gourlay have filed joinders to the Motion, they fail to brief

the matters for the Trustee to adequately respond, and therefore to the extent they

seeks dismissal of any claims against them, that request should be denied, at this

time, and the parties required to file separate motions.

entitled to the unjust enrichment award of damages. Porter, 116 Hawaii at 56, 169
P.3d at 1008.



115347_9.docx                            - 92 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 111 of 122
                Similarly, the Gourlay Defendants further gratuitously state in their

joinder that they are entitled to dismissal of all remaining claims barred by the

statute of limitations. KNG Joinder at 3. This contention is without merit.

                A motion to dismiss based on the running of the statute of limitations

period may be granted only if the allegations of the complaint, read with the

required liberality, would not permit the plaintiff to prove that the statute was

tolled. Moddha Interactive, 92 F. Supp. 3d at 988 (quoting Supermail Cargo, Inc.

v. United States, 68 F.3d 1204, 1206-07 (9th Cir. 1995)). A complaint cannot be

dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts

that would establish the timeliness of the claim. Id. at 1207.

                The claims of the IRS, the State of Hawaii, and the C&C have not

been disputed. The IRS Claim is for the years 2010 through 2016. See Exhibit

“16”. The C&C has been a trade creditor of the Debtor since inception. Based

upon 11 U.S.C § 544(b), and the 10 year look back period for the IRS alone, the

Trustee’s claims are not barred by the statute of limitations.

                In any event, the Gourlay Defendants have provided no legal basis

upon which the Court should dismiss the claim against them based on the statute of

limitations alone. For this additional reason, their request should be denied at this

time, and the Gourlay Defendants required to file a motion.




115347_9.docx                            - 93 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 112 of 122
         L.     The Trustee Requests Leave to Amend the Complaint

                If the Court determines that a complaint should be dismissed, it must

then decide whether to grant the Trustee leave to amend. Under Fed. R. Civ. P.

15(a), leave to amend “should be freely granted when justice so requires,” bearing

in mind that “the underlying purpose of Rule 15 ... [is] to facilitate decision on the

merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

1122, 1127 (9th Cir. 2000). When dismissing a complaint for failure to state a

claim, “a district court should grant leave to amend even if no request to amend the

pleading was made, unless it determines that the pleading could not possibly be

cured by the allegation of other facts.” Id. at 1130 (quoting Doe v. United States,

58 F.3d 494, 497 (9th Cir. 1995)).

                The Ninth Circuit has held that in dismissals for failure to state a

claim, a district court should grant leave to amend even if no request to amend the

pleading was made, unless it determines that the pleading could not possibly be

cured by the allegation of other facts.       Cook, Perkiss and Liehe, Inc. v. N.

Cal.Collection Servs., Inc., 911 F.2d 242, 247 (9th Cir. 2007). The issue is not

whether the plaintiff will prevail but whether the plaintiff is entitled to offer

evidence to support the claims. Diaz v. Int’l Longshore and Warehouse Union,

Local 13, 474 F.3d 1202, 1205 (9th Cir. 2007).




115347_9.docx                            - 94 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 113 of 122
                To the extent the Court determines that the Complaint is insufficient,

the Trustee respectfully requests leave to amend the Complaint to allege the

additional facts summarized herein and implicitly set forth in the Complaint, and to

amend certain claims as set forth in Exhibit “14”.

                In addition, the Trustee also requests leave to allege additional claims

that relate back to the matters raised herein and set forth in the Complaint. Said

claims relate back as the Complaint put the Syndicator Defendants as well as the

other defendants in the case on notice of the “particular transaction or set of facts”

that the Trustee believes to have caused the complained of injury. Santana v.

Holiday Inns, Inc., 686 F.2d, 736, 739 (9th Cir. 1982) (“Once the defendant is in

court on a claim arising out of a particular transaction or set of facts, he is not

prejudiced if another claim, arising out of the same facts, is added.”); Television

Events & Mktg., Inc. v. AMCON Distributing Co., 484 F. Supp. 2d 1124 (D. Haw.

2006) (“a court should consider theories supported by alleged facts even if they are

not explicitly plead as long as the defendants have notice of the issues in the

case”); 15 C. Wright & A. Miller, Federal Practice and Procedure § 1357 (3d. ed.

2018) (“Many federal courts have concluded that the complaint should not be

dismissed merely because the plaintiff’s allegations do not support the legal theory

he or she intends to proceed on, since the district court is under a duty to examine




115347_9.docx                             - 95 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 114 of 122
the complaint to determine if the allegations provide for relief on any possible legal

theory”).

IV.      CONCLUSION

                For the foregoing reasons, the Plaintiff respectfully requests that the

Court deny the Syndicator Defendants’ Motion. In the alternative, the Trustee

requests that the Court, pursuant to Fed. R. Civ. P. 15(a), grant the Trustee leave to

amend the Complaint.

                DATED: Honolulu, Hawaii, March 19, 2019.

                                                   /s/ Simon Klevansky
                                                   SIMON KLEVANSKY
                                                   ALIKA L. PIPER
                                                   ELAINE T. CHOW
                                                   CARISA LIMA KA’ALA DUFFY
                                                   Attorneys for Plaintiff/Trustee Dane
                                                   S. Field




115347_9.docx                             - 96 -
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 115 of 122
                     UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF HAWAII

 In re                                   Case No. 16-01294
                                         (Chapter 7)
 ROLLOFFS HAWAII, LLC,
                      Debtor.

 DANE S. FIELD, Chapter 7 Trustee for    Adversary Proceeding No. 18-90035
 the Estate of Rolloffs Hawaii, LLC
                                         DECLARATION OF SIMON
                      Plaintiff,         KLEVANSKY
                v.
 TRASHMASTERS, LLC; CORRIDOR
 CAPITAL LLC; CORRIDOR
 CAPITAL ADVISORS, LLC;
 CORRIDOR TRASHMASTERS, L.P.;
 SPB MANAGEMENT, LLC; SPB
 WASTE, LLC; SPB CAPITAL GP,
 LLC; SPB CAPITAL PARTNERS,
 L.P.; SPB PARTNERS, LLC; CRAIG
 ENENSTEIN; L. GEOFFREY
 GREULICH; EDWARD A.
 MONNIER; JESSAMYN DAVIS; ARI
 D. BASS; SCOTT R. BULLOCH;
 KENNETH M. PRESSBERG;
 KRISTIAN GOURLAY; DOUGLAS
 L. ASAY; DOUGLAS D. ASAY;
 CHARLES E. LEONARD; BRIAN
 COLBECK; ROLLOFFS HAWAII,
 INC.; THE KNG GROUP, LLC;
 COLBECK CONSULTING LLC;
 JOHN DOES 1-50; JANE DOES 1-50;
 DOE CORPORATIONS 1-50; DOE
 PARTNERSHIPS 1-50; DOE
 ENTITIES 1-50,
                      Defendants.


115347_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 116 of 122
                     DECLARATION OF SIMON KLEVANSKY

                I, SIMON KLEVANSKY, declare under penalty of perjury, that:

                1.    I am a partner with the law firm Klevansky Piper, LLP (“KP

Law”), attorneys for Plaintiff Trustee Dane S. Field (“Plaintiff” or “Trustee”), the

duly-appointed bankruptcy trustee of the estate of ROLLOFFS HAWAII, LLC

(“Debtor”).

                2.    I am competent to testify to the matters set forth herein and I

make this declaration based upon my personal knowledge, and a review of certain

documents and records in this case.

                3.    The Trustee and KP Law, with the assistance of its hired

professionals, took custody of the Debtor’s records and obtained certain copies of

the Debtor’s electronic records in the ordinary course of their respective

businesses, in their capacities as a bankruptcy trustee and counsel for a bankruptcy

trustee. These records have been continuously maintained by KP Law (and its

hired professionals) in the ordinary course of its law practice.

                4.    I make this declaration in support of Plaintiff’s Opposition to

Motion to Dismiss, Filed on February 15, 2019 (the “Opposition”).

                5.    Attached to the Opposition as Exhibit “1” is an organization

chart that KP Law prepared based on information available to it at this time and is




115347_9.docx                             -2-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 117 of 122
furnished for informational purposes only, as the information contained therein has

not be fully verified and may contain errors and omissions.

                6.   Attached to the Opposition as Exhibit “2” is a true and correct

copy of that certain (i) TrashMasters LLC, Fourth Amended & Restated Limited

Liability Company Agreement, effective as of February 1, 2011, which the

Corridor Entities (as defined in footnote 1 of the Opposition) produced to the

Trustee and is bates stamped COR0031-84, and (ii) TrashMasters, LLC Amended

& Restated Limited Liability Company, effective May 1, 2009, which the SPB

Entities (as defined in footnote 1 of the Opposition) produced to the Trustee and is

bates stamped SPB-001181-1234.

                7.   Attached to the Opposition as Exhibit “3” is a true and correct

copy of that certain Declaration of Ari Bass in Support of: (I) Opposition to

Trustee’s Motion to Compel Responses to the Subpoenas of Corridor Capital, LLC

and SPB Partners and (II) Reply to Trustee’s Opposition to Motion to Quash, or in

the Alternative for Protective Order, filed on July 6, 2018, in the main bankruptcy

case, Case No. 16-01294 [Dkt #431].

                8.   Attached to the Opposition as Exhibit “4” is a true and correct

copy of that certain Declaration of Craig Enenstein in Support of: (I) Opposition to

Trustee’s Motion to Compel Responses to the Subpoenas of Corridor Capital, LLC

and SPB Partners; and (II) Reply to Trustee’s Opposition to Motion to Quash, or in



115347_9.docx                            -3-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 118 of 122
the Alternative for Protectove [sic] Order, filed on July 6, 2018, in the main

bankruptcy case, Case No. 16-01294 [Dkt #430].

                9.    Attached to the Opposition as Exhibit “5” is a true and correct

copy of that certain (i) Credit Agreement by and among Rolloffs Hawaii, LLC and

TrashMasters Arizona, LLC collectively, as Borrowers, and Union Bank, N.A., as

Lender, dated May 1, 2009, which is bates stamped SPB-001990-2074; (ii) First

Amendment to Credit Agreement, dated July 1, 2009, which is bates stamped

MUB1352-1356; (iii) Second Amendment to Credit Agreement, dated August 12,

2010, which is bates stamped SPB-002108-2123; (iv) Third Amendment to Credit

Agreement, dated November 29, 2011,which is bates stamped SPB-002148-2155;

and (v) Fourth Amendment to Credit Agreement, dated May 18, 2012, which is

bates stamped MUB00533-539 all of which either the SPB Entities or Union Bank

produced to the Trustee.

                10.   Attached to the Opposition as Exhibit “6” is a true and correct

copy of that certain Asset Purchase Agreement, dated May 1, 2009, among

TrashMasters, LLC, Arizona Disposal Services, LLC, Eagle Hauling, Inc., Haul-

A-Way, LLC, and certain individual members of the Sellers, which the SPB

Entities produced to the Trustee and which is bates stamped SPB00553-602.

                11.   Attached to the Opposition as Exhibit “7” is a true and correct

copy of that certain Asset Purchase Agreement, dated August 13, 2010, among



115347_9.docx                             -4-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 119 of 122
TrashMasters, LLC, The KNG Group, LLC, Hawaii Pacific Hydraulics, Inc., and

the individual Member of the Sellers, which the SPB Entities produced to KP Law

and which is bates stamped SPB00089-223.

                12.   Attached to the Opposition as Exhibit “8” is a true and correct

copy of that certain TrashMasters, LLC Promissory Note, dated May 1, 2009, in

favor of Rolloffs Hawaii, Inc. in the amount of $1,000,000.00, which KP Law

obtained from the Debtor’s records.

                13.   Attached to the Opposition as Exhibit “9” is a true and correct

copy of that certain email dated April 27, 2009 from Tom Berry of Green Hasson

& Janks, LLP, which attaches that certain “TrashMasters LLC Forecasted

Financial Statements First Five Years of Operations”, and which email the SPB

Entities produced to the Trustee.

                14.   Attached to the Opposition as Exhibit “10” is that certain

document entitled “Colbeck Consulting Wires”, which KP Law prepared and lists

$417,869.88 in payments from the Debtor to Colbeck Consulting, during the time

period January 21, 2015 through October 31, 2016. The list only contains the

payments that KP Law has identified thus far from the Debtor’s records and may

not include all payments made.

                15.   Attached to the Opposition as Exhibit “11” is a true and correct

copy of that certain email string dated October 7, 2018, from Cia H. Mackle of the



115347_9.docx                             -5-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 120 of 122
law firm Pachulski Stang, Ziehl & Jones LLP, which law firm represents the

Syndicator Defendants (as defined in footnote 1 of the Opposition).

                16.   Attached to the Opposition as Exhibit “12” is a true and correct

copy of Plaintiff Dane S. Field’s First Request for Production of Documents to

Defendant Craig Enenstein; Exhibit “1”, dated February 4, 2019.

                17.   Attached to the Opposition as Exhibit “13” is a true and correct

copy of Plaintiff Dane S. Field’s First Request for Production of Documents to

Defendant SPB Management, LLC; Exhibit “1”, dated February 4, 2019.

                18.   Attached to the Opposition as Exhibit “14” is a true and correct

copy of that certain document entitled “Summary of Counts” which KP Law

prepared to summarize the claims made in the Complaint and to identify potential

amendments thereto.

                19.   Attached to the Opposition as Exhibit “15” is a true and correct

copy of that certain Proof of Claim of the City and County of Honolulu (Claim No.

13, BK No. 16-01294), filed on February 14, 2017.

                20.   Attached to the Opposition as Exhibit “16” is a true and correct

copy of that certain Proof of Claim of the Department of the Treasury – Internal

Revenue Service (Claim No. 15, BK No. 16-01294), filed on March 16, 2018.

                I, SIMON KLEVANSKY, do declare under penalty of law that the

foregoing is true and correct.



115347_9.docx                             -6-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 121 of 122
                DATED: Honolulu, Hawaii, March 19, 2019.


                                                     /s/ Simon Klevansky
                                                         SIMON KLEVANSKY


Dane S. Field v. TrashMasters, LLC, et al., Adversary Proceeding No. 18-90035, United States
Bankruptcy Court, District of Hawaii; DECLARATION OF SIMON KLEVANSKY




115347_9.docx                              -7-
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 30 Filed 03/19/19 Page 122 of 122
